UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
In re:

LIBOR-Based Financial Instruments
                                               MEMORANDUM AND ORDER
Antitrust Litigation.
                                                 11 MDL 2262 (NRB)
This Document Applies to:

CASES LISTED IN APPENDIX

----------------------------------------X

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

                             LIBOR VIII

                          Table of Contents

I.     Introduction .............................................. 3
II. Background ................................................ 3
III. Plaintiffs’ Motions for Leave to Amend ................... 12
     1. General Legal Standard for Leave to Amend............... 13
     2. Amendments Related to Personal Jurisdiction............. 15
       2.1. Counterparty Claims................................. 15
       2.2. Indirect Counterparty Claims........................ 21
       2.3. Non-Counterparty Claims and Conspiracy Jurisdiction. 26
       2.4. “Overt Acts” in Furtherance of the Conspiracy....... 35
     3. Other Amendments........................................ 43
       3.1. Lender Plaintiffs’ Proposed Amendments.............. 43
       3.2. NCUA’s Proposed Amendments.......................... 45
       3.3. FFP Plaintiffs’ Proposed Amendments................. 45
IV. Defendants’ Motion to Dismiss Against Schwab and Doral ... 50
     1. General Legal Standard for Motion to Dismiss............ 50
     2. Motion to Dismiss Schwab’s Claims Based on Lack of
        Personal Jurisdiction................................... 52

                                  1
     2.1. Nationwide General Jurisdiction Based on the Exchange
          Act’s Nationwide Service of Process................. 55
     2.2. Specific Jurisdiction over Defendants in Exchange Act
          Claims.............................................. 59
     2.3. Pendent Jurisdiction over State Law Claims.......... 64
  3. Motion to Dismiss Schwab’s Claims Based for Failure to
      State a Claim........................................... 67
     3.1. Addition of New Defendants and Claims............... 67
     3.2. Exchange Act § 10(b) Claims......................... 70
     3.3. Exchange Act § 20(a) Claims......................... 73
     3.4. Unjust Enrichment Claims............................ 76
     3.5. Tortious Interference Claims........................ 79
  4. Motion to Dismiss Doral’s Claims for Lack of Personal
      Jurisdiction............................................ 82
  5. Motion to Dismiss Doral’s Claims for Failure to State a
      Claim................................................... 84
     5.1. Fraud, Tortious Interference, and Negligent
          Misrepresentation Claims............................ 84
     5.2. Donnelly Act Claim.................................. 88
     5.3. Sherman Act Claims.................................. 90
V. Defendants’ Motion for Judgment on the Pleadings........... 91
  1. General Legal Standard for Judgment on Pleadings........ 93
  2. Instruments Issued by Panel Bank Defendants’
      Subsidiaries/Affiliates................................. 94
  3. Instruments Issued by Panel Banks but Sold by Their
      Related or Unrelated Subsidiaries/Affiliates............ 99
VI. Conclusion............................................... 104




                                2
I.    Introduction

      This Memorandum and Order, our eighth extensive opinion in

this consolidated multi-district litigation (“MDL”), addresses

eight different motions post-dating the Second Circuit’s decision

in Charles Schwab Corp. v. Bank of America Corp., 883 F.3d 68 (2d

Cir. 2018) (“Schwab”), in which the Circuit reviewed de novo this

Court’s decision to dismiss all claims brought by Charles Schwab

Corporation and its related entities (“Schwab”), see In re LIBOR-

Based Fin. Instruments Antitrust Litig., 2015 WL 6243526 (S.D.N.Y.

Oct. 20, 2015) (“LIBOR IV”).        Since many of the motions have been

brought in response to Schwab, we summarize the relevant rulings

in the decision before addressing each motion on its merits.



II.   Background

      The nature of LIBOR, its alleged manipulation, and the parties

in this case have been explored in our prior opinions. 1              Thus, we

assume familiarity with the facts. Likewise, the unique procedural

journey of Schwab’s action 2 needs not be repeated here as it was


      1 In re LIBOR-Based Fin. Instruments Antitrust Litig., 299 F. Supp. 3d
430 (S.D.N.Y. 2018) (“LIBOR VII”); In re LIBOR-Based Fin. Instruments Antitrust
Litig., 2016 WL 7378980 (S.D.N.Y. Dec. 20, 2016) (“LIBOR VI”); In re LIBOR-
Based Fin. Instruments Antitrust Litig., 2015 WL 6696407 (S.D.N.Y. Nov. 3, 2015)
(“LIBOR V”); LIBOR IV, 2015 WL 6243526, aff’d in part, vacated and remanded in
part sub nom. Schwab, 883 F.3d 68; In re LIBOR-Based Fin. Instruments Antitrust
Litig., 27 F. Supp. 3d 447 (S.D.N.Y. 2014) (“LIBOR III”); In re LIBOR-Based
Fin. Instruments Antitrust Litig., 962 F. Supp. 2d 606 (S.D.N.Y. 2013) (“LIBOR
II”); In re LIBOR-Based Fin. Instruments Antitrust Litig., 935 F. Supp. 2d 666
(S.D.N.Y. 2013) (“LIBOR I”), vacated and remanded sub nom. Gelboim v. Bank of
Am. Corp., 823 F.3d 759 (2d Cir. 2016) (“Gelboim”).
      2 The action under consideration in this opinion is Charles Schwab Corp.,

et al. v. Bank of America Corp., et al., 13-cv-7005 (NRB). Schwab brought three

                                       3
discussed at great length in LIBOR IV, see 2015 WL 6243526, at

*10, *18, and in Schwab, see 883 F.3d at 80-81.

      In LIBOR IV, we dismissed Schwab’s complaint in its entirety. 3

On appeal, Schwab argued that we erred in dismissing: (1) its state

law claims for lack of personal jurisdiction, see LIBOR IV, 2015

WL 6243526, at *19-38; (2) its fraud claims relating to fixed-rate

instruments for failure to state a claim, see id. at *65; (3) its

Exchange Act claims for failure to state a claim, see id. at *70;

and (4) some of its unjust enrichment claims as untimely, see id.

at *127-28, *177.      See Schwab, 883 F.3d at 81.

      In reviewing our decision to dismiss Schwab’s state law claims

for lack of personal jurisdiction, the Circuit made rulings that

are applicable to three categories of defendants: (1) defendants

who “allegedly solicited and sold debt instruments directly to



other actions that have been consolidated into this MDL: Schwab Short-Term Bond
Market Fund, et al. v. Bank of America Corp., et al., 11-cv-6409 (NRB); Charles
Schwab Bank, et al. v. Bank of America Corp., et al., 11-cv-6411 (NRB); Schwab
Money Market Fund, et al. v. Bank of America Corp., et al., 11-cv-6412 (NRB).
The main difference between the instant action and the other three actions is
the type of federal claims Schwab asserts against defendants. In the instant
action, Schwab asserts claims under the Securities Exchange Act of 1934. In
the other three actions, Schwab asserts claims under the Sherman Act and the
Racketeer Influenced and Corrupt Organization Act (RICO), which we dismissed in
LIBOR I. Schwab appealed only our dismissal of its Sherman Act claims, and the
Second Circuit reversed that dismissal in Gelboim.     On remand, we dismissed
Schwab’s antitrust claims on personal jurisdiction grounds. See LIBOR VI, 2016
WL 7378980, at *25. LIBOR VI is currently on appeal. See In re LIBOR-Based
Fin. Instruments Antitrust Litig., No. 17-1569 (2d Cir. filed May 12, 2017).
      3 In its complaint, Schwab asserted federal securities claims based on

defendants’ alleged violations of the Securities Exchange Act of 1934 and SEC
Rule 10b-5 and various state law claims, including: fraud (and aiding and
abetting fraud); unfair business practices; interference with prospective
economic advantage; breach of the implied covenant of good faith and fair
dealing; violations of California’s blue sky law; rescission of contract; and
unjust enrichment.

                                      4
Schwab in California” (“Counterparty defendants”), Schwab, 883

F.3d at 79; (2) defendants who “allegedly sold debt instruments

indirectly         to     Schwab   through    ‘broker-dealer       subsidiaries     or

affiliates’” (“Indirect Counterparty defendants”), id.; and (3)

defendants         who    did   not   transact    with    Schwab    but   “allegedly

conspired with the other Defendants to manipulate LIBOR to Schwab’s

detriment” (“Non-Counterparty defendants”), id.

       As to Counterparty defendants, the Circuit found that “[t]he

solicitation of and sale of financial instruments to Schwab in

California” were sufficient to establish personal jurisdiction. 4

Id. at 83.         However, the Circuit continued, “sales in California

do not alone create personal jurisdiction for claims premised

solely on Defendants’ false LIBOR submissions in London” because

Schwab “must establish the court’s jurisdiction with respect to

each       claim   asserted.”         Id.   (quoting   Sunward     Elecs.,   Inc.   v.

McDonald, 362 F.3d 17, 24 (2d Cir. 2004)).                In addition, the Second

Circuit       held       that   Schwab’s    allegations    were     “insufficiently




       4In making this ruling, the Second Circuit considered declarations of
several Schwab employees, see Goldman Decl., ECF No. 1512; Hastings Decl., ECF
No. 1513; Klingman Decl., ECF No. 1514, that had not been previously filed and,
therefore, played no part in LIBOR IV.      The declarations alleged that some
defendants solicited business from Schwab via telephone calls, emails, Bloomberg
messages, and other forms of solicitation in California. See Hastings Decl.
¶4, Klingman Decl. ¶4.     No such allegation was even mentioned in Schwab’s
amended complaint (ECF No. 672) that we reviewed in LIBOR IV.        Had Schwab
submitted those affidavits to this Court, our ruling would have been different
at least as to Counterparty defendants.      See In re LIBOR-Based Fin. Inst.
Antitrust Litig., 2016 WL 1301175, at *4 (S.D.N.Y. Mar. 31, 2016), ECF No. 1357
(“March 31, 2016 Order”) (finding that defendants’ solicitation and sale of
mortgage loans to Freddie Mac supported the exercise of personal jurisdiction).

                                             5
individualized    to   make   out   a       prima    facie   case   of   personal

jurisdiction over” Citibank, HSBC, and JPMorgan Chase because

“each of those ‘Defendants’ is          actually two distinct Defendants

– a parent and a wholly owned subsidiary”; Schwab must put forth

sufficiently individualized allegations against each defendant so

that this Court could determine whether defendant “sold directly

to Schwab and, if not, whether [defendant] should be considered an

indirect seller or non-seller (or whether it belongs in this

lawsuit at all).”      Id. at 84.

     As to Indirect Counterparty defendants, the Circuit found

Schwab’s allegations of agency relationship insufficient.                      In

order to establish specific jurisdiction over a defendant based on

its affiliate’s or subsidiary’s activities in California, Schwab

must plausibly allege that the subsidiary or affiliate acted as

the defendant’s agent in California “for the benefit of, with the

knowledge   and   consent     of,   and      under    some   control     by,   the

nonresident principal.”       Id. at 85 (quoting Grove Press, Inc. v.

Angleton, 649 F.2d 121, 122 (2d Cir. 1981)).

     As to Non-Counterparty defendants, the Circuit adopted the

three-factor test for alleging a conspiracy theory of jurisdiction

set forth in Unspam Technologies, Inc. v. Chernuk, 716 F.3d 322,

328 (4th Cir. 2013).      Schwab must allege that: “(1) a conspiracy

existed; (2) the defendant participated in the conspiracy; and (3)

a co-conspirator’s overt acts in furtherance of the conspiracy had

                                        6
sufficient contacts with a state to subject that co-conspirator to

jurisdiction in that state.”      Schwab, 883 F.3d at 87.      In alleging

conspiracy jurisdiction, Schwab could not rely on a defendant’s

sale of LIBOR-based instruments as an overt act in furtherance of

the pled conspiracy because “the conspiracy to manipulate LIBOR

had nothing to do with the California transactions, and there is

thus no reason to impute the California contacts to the co-

conspirators.” Id. Finally, the court rejected Schwab’s assertion

that    personal   jurisdiction    could   be    established    over     all

defendants based on “the obvious and direct effects of [defendants’

manipulation of LIBOR] in California.”          Id.   Mere foreseeability

that the effects of LIBOR manipulation would “reach an economy as

large as California’s does not mean that Defendants’ conduct in

London was ‘expressly aimed’ at that state.”          Id. at 88.

       Turning to our dismissal of Schwab’s fraud and Exchange Act

claims concerning fixed-rate notes, the Second Circuit affirmed

our decision because fixed-rate notes “do not reference LIBOR at

all.”    Id. at 91.    Since Schwab did not plausibly allege that

defendants made false LIBOR submissions “[to] induc[e] purchases

of fixed-rate instruments,” id. at 92, or “in connection with

Schwab’s purchase of fixed-rate instruments,” id. at 96, Schwab

could not assert state law or securities fraud claims concerning

fixed-rate notes. The Circuit noted: “When Schwab purchased fixed-

rate instruments, it received exactly what it expected.”           Id.

                                    7
       The   Circuit,   however,     reversed    our   decision   to   dismiss

Schwab’s Exchange Act claims concerning floating-rate notes.                 In

LIBOR IV, we found that Schwab’s claims failed at the causation

stage because, if LIBOR was “persistently suppressed when Schwab

bought LIBOR-based bonds, then the bond’s expected future interest

payments would also have been suppressed.”              2015 WL 6243526, at

*70.   Thus, since a bond’s price is “equal to the present value of

its expected future interest and principal payments, the bond’s

purchase price would also necessarily have been suppressed, so

that Schwab may reap a windfall now that suppression has ended.”

Id.    The Circuit disagreed, finding that “[a]lthough a depressed

LIBOR that caused expectations of future interest payments to

decrease might result in lock-step reductions in the price of

floating-rate instruments,” such an effect was not certain and

could not be assumed at the pleading stage.             Schwab, 883 F.3d at

93.     Nonetheless,     finding   that    Schwab’s    allegations     of   loss

causation    were   unclear,   the    court     instructed   Schwab    to   “add

allegations clarifying the loss causation theory or theories on

which it relies.”       Id.

       Schwab also reversed our partial dismissal of Schwab’s unjust

enrichment claims.       In LIBOR IV, we found that, under California

law, the statute of limitations on fraud claims “begins when ‘a

plaintiff suspects or should suspect that her injury was caused by

wrongdoing.’” 2015 WL 6243526, at *127 (quoting Jolly v. Eli Lilly

                                       8
& Co., 44 Cal. 3d 1103, 1110 (1988)).         Since it was unclear when

Schwab “became aware of the news articles that would have put them

on inquiry notice,” we did not dismiss any tort claims as untimely.

Id. at *177.     However, we held that Schwab’s unjust enrichment

claims were partially time-barred because an unjust enrichment

claim was subject to a more limited discovery rule under which

“the clock starts when the breach is no longer ‘difficult . . . to

detect.’”   Id. at *128 (quoting April Enters., Inc. v. KTTV, 195

Cal. Rptr. 421, 436 (Ct. App. 1983)).         The Second Circuit found

that we had erred in applying the more limited discovery rule to

Schwab’s unjust enrichment claims.       Since the claims “sound[ed] in

fraud,” they were subject to the inquiry notice rule as set forth

in Jolly.   883 F.3d at 97.      Accordingly, “partial dismissal of the

unjust enrichment claims was unwarranted.”        Id.

      Although the Circuit considered only Schwab’s action, the

Schwab decision has broader implications for all actions in this

MDL   because   the   decision   affirmed   several   key   jurisdictional

rulings that we repeatedly made in our prior opinions.             First,

defendants’ sales-related activities in plaintiffs’ forum states

cannot establish specific jurisdiction over claims premised on

defendants’ “daily LIBOR submissions to the BBA in London” because

“activities in London do not constitute [in-forum] contacts.”

Schwab, 883 F.3d at 84; see also LIBOR IV, 2015 WL 6243526, at *30

(“[T]hat a panel bank defendant engaged in LIBOR ‘marketing’

                                     9
activities which reached a given forum state does not mean that

the same defendant is subject to personal jurisdiction in that

state on the basis of the defendant’s manipulation of LIBOR.”).

Second, “the conspiracy to manipulate LIBOR had nothing to do with”

defendants’ transactions with plaintiffs, because the sale of

LIBOR-based instruments motivated by defendants’ “financial self-

interest” could not have furthered their conspiracy to manipulate

LIBOR.   Schwab, 883 F.3d at 87; see also LIBOR VI, 2016 WL 7378980,

at *9 (“[D]efendants’ sales and trades of LIBOR-based products to

plaintiffs in the United States are not within the scope of the

reputation-motivated      antitrust        conspiracy.”).       Third,   mere

foreseeability that the effects of LIBOR manipulation could be

felt in plaintiffs’ forum states “does not mean that Defendants’

conduct in London was ‘expressly aimed’ at that state.”               Schwab,

883 F.3d at 87; see also LIBOR IV, 2015 WL 6243526, *20 (“[W]hile

the effect of LIBOR manipulation in the states in which plaintiffs

sued was foreseeable, mere foreseeability does not confer personal

jurisdiction.”).    In sum, the Circuit did not disturb our general

ruling   that,   unless   plaintiffs       can   plausibly   allege   that   “a

defendant determined, or transmitted, a false LIBOR submission”

from the United States, id. at *32, we would exercise personal

jurisdiction only over Counterparty defendants for plaintiffs’

claims that are premised on their transactions with defendants or

their purchases of instruments issued by defendants.

                                      10
     Finding that Schwab’s deficient pleading of jurisdictional

allegations was not insurmountable, the Second Circuit granted

Schwab leave to amend so that it could “clarify the status of the

grouped entities . . . and add allegations in support of its agency

and conspiracy theories of jurisdiction.”                Id. at 90.         After the

Circuit’s    remand,       we    afforded      other     plaintiffs         the    same

opportunity by instructing plaintiffs who wished to move for leave

to amend to “demonstrate why leave to amend [was] warranted.”                      See

Apr. 11, 2018 Order, ECF No. 2490.                   However, we warned moving

plaintiffs that “the scope of any amendment shall be limited to

those prompted by the Second Circuit’s decision in Schwab.”                        Id.

     In Part III of this opinion, we consider the motions for leave

to amend filed by six different plaintiffs: (1) the Federal Home

Loan Mortgage Corporation (“Freddie Mac”), see ECF No. 2563; (2)

the Federal Deposit Insurance Corporation (“FDIC”) 5 in its capacity

as receiver for 38 closed banks, see ECF No. 2562; (3) Principal

Financial    Group       and     its     affiliated      entities         (“Principal

Financial”),      see    ECF    No.    2546;   (4)   Principal      Funds    and    its

affiliated   funds       (“Principal      Funds”),     see   ECF    No.    2551;    (5)

plaintiffs   in    the    lending      institutions     class      action    (“Lender


     5  The FDIC seeks to incorporate the complaint filed on behalf of Doral
Bank (“Doral”) in 18-cv-1540 (NRB) into the complaint filed on behalf of 38
closed banks in 14-cv-1757 (NRB). Defendants do not oppose this request. See
FDIC Mem. of Law in Supp. of Mot. for Leave to Amend, at 1, ECF No. 2568.
Therefore, Doral’s claims that survive the motion to dismiss will be
consolidated into the main complaint.    To avoid confusion between the two
actions, we refer to the FDIC’s complaint filed on behalf of Doral as Doral’s
complaint in this opinion.

                                          11
plaintiffs”), see ECF No. 2552; and (6) the National Credit Union

Administration Board 6 (“NCUA”), see ECF No. 2544. 7

      In    Part      IV,   we   consider    defendants’    motion    for   partial

dismissal       of    Schwab’s    second     amended    complaint 8   and   Doral’s

complaint 9 for lack of personal jurisdiction and venue and for

failure to state a claim. See ECF No. 2622. In Part V, we consider

defendants’ motion for judgment on the pleadings to dismiss in the

Over-the-Counter (OTC) class action plaintiffs’ antitrust claims

based      on   transactions        with     Panel     Banks’   subsidiaries     or

affiliates.          See ECF No. 2620.



III. Plaintiffs’ Motions for Leave to Amend

      In allowing plaintiffs to move for leave to amend, we limited

the scope of proposed amendments “to those prompted by the Second

Circuit’s decision in Schwab.”                   Apr. 11, 2018 Order.       We also



      6 The NCUA brought its action as liquidating agent of U.S. Central Federal
Credit Union (“U.S. Central”), Western Corporate Federal Credit Union, Members
United Corporate Federal Credit Union, Southwest Corporate Federal Credit Union,
and Constitution Corporate Federal Credit Union.
      7 In this opinion, we refer to Freddie Mac, FDIC, Principal Financial,

and Principal Funds collectively as “FFP plaintiffs.”         We also refer to
Principal Financial and Principal Funds as “Principal.” Per our April 11, 2018
Order, each moving plaintiff submitted its proposed amended complaint: (1)
Freddie Mac Proposed Third Amended Compl. (“Freddie Mac PTAC”), ECF No. 2567-
1; (2) FDIC Proposed Second Amended Compl. (“FDIC PSAC”), ECF No. 2568-1-2; (3)
Principal Financial Proposed Second Amended Compl. (“Principal Financial
PSAC”), ECF No. 2547-1; (4) Principal Funds Proposed Second Amended Compl.
(“Principal Funds PSAC”), ECF No. 2554-1; (5) Lender Plaintiffs Proposed Third
Amended Consolidated Class Action Compl. (“Lender Pls. PTAC”), ECF No. 2572-1;
and (6) NCUA Proposed Second Amended Compl. (“NCUA PSAC”), ECF No. 2545-1.
      8 After the Circuit’s remand, Schwab filed their second amended complaint

as of right. See Schwab Second Am. Compl. (“Schwab SAC”), ECF No. 2578.
      9 Doral’s complaint was filed on February 20, 2018.   See Compl., ECF No.
1, 18-cv-1540 (NRB).

                                            12
cautioned plaintiffs that Schwab “offer[ed] no occasion to add or

alter unrelated allegations that a plaintiff wishes had been better

pleaded in the first instance.”        Id.

       1.    General Legal Standard for Leave to Amend

       Rule 15 of the Federal Rules of Civil Procedure directs a

court to “freely give leave [to amend] when justice so requires.”

Fed. R. Civ. P. 15(a)(2).          However, motions for leave to amend

“should generally be denied in instances of futility, undue delay,

bad faith or dilatory motive, repeated failure to cure deficiencies

by amendments previously allowed, or undue prejudice to the non-

moving party.”       Burch v. Pioneer Credit Recovery, Inc., 551 F.3d

122, 126 (2d Cir. 2008) (per curiam).

       A proposed amendment is futile if “the proposed new pleading

fails to state a claim on which relief can be granted.”                Krys v.

Pigott, 749 F.3d 117, 134 (2d Cir. 2014).                “The adequacy of a

proposed amended complaint to state a claim is to be judged by the

same   standards     as   those   governing    the   adequacy   of     a   filed

pleading.”        Anderson News, L.L.C. v. Am. Media, Inc., 680 F.3d

162, 185 (2d Cir. 2012).          Thus, when evaluating the adequacy of

claims in a proposed amended complaint, we follow the standards

applicable to a motion to dismiss brought under Rule 12(b)(6),

“accepting as true all factual allegations in the complaint, and

drawing     all   reasonable   inferences     in   the   plaintiff’s   favor.”

Barrows v. Burwell, 777 F.3d 106, 111 (2d Cir. 2015).

                                      13
        The standards of review under Rule 12(b)(2) apply to proposed

amendments related to personal jurisdiction. 10            We must construe

all jurisdictional allegations “in the light most favorable to

plaintiffs, resolving all doubts in their favor.”                   Porina v.

Marward Shipping Co., 521 F.3d 122, 126 (2d Cir. 2008).               However,

we may not “draw argumentative inferences in the plaintiff’s

favor,” Robinson v. Overseas Military Sales Corp., 21 F.3d 502,

507 (2d Cir. 1994) (internal quotation marks omitted), and need

not “accept as true a legal conclusion couched as a factual

allegation,” Jazini v. Nissan Motor Co., 148 F.3d 181, 185 (2d

Cir. 1998).      If the defendant challenges personal jurisdiction at

the pleading stage, the plaintiff bears the burden of making a

prima    facie   showing   that   personal    jurisdiction     exists.      See

Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 84-85

(2d Cir. 2013).      Jurisdiction must be “establish[ed] . . . with

respect to each claim asserted.” Sunward, 362 F.3d at 24 (emphasis

in original).      A motion to amend will be denied if the amended

complaint does not provide “any basis to demonstrate that the



      10 With respect to actions brought in states other than New York and

transferred here for pretrial proceedings under the MDL statute, 28 U.S.C.
§ 1407 (2012), we analyze whether personal jurisdiction exists in the transferor
court, not in New York. See In re Ski Train Fire in Kaprun, Austria on Nov.
11, 2000, 343 F. Supp. 2d 208, 213 (S.D.N.Y. 2004). Nonetheless, we conduct
this analysis according to the law not of the transferor circuit, but of the
Second Circuit.   See In re Methyl Tertiary Butyl Ether (“MTBE”) Prod. Liab.
Litig., No. 00-cv-1898 (SAS), 2005 WL 106936, at *5 (S.D.N.Y. Jan. 18, 2005);
see also Menowitz v. Brown, 991 F.2d 36, 40 (2d Cir. 1993) (per curiam) (“[A]
transferee court should apply its interpretations of federal law, not the
constructions of federal law of the transferor circuit.”).

                                      14
district     court    would      have    []    personal          jurisdiction”         over   a

defendant.     Spiegel v. Schulmann, 604 F.3d 72, 78 (2d Cir. 2010).

      2.     Amendments Related to Personal Jurisdiction

      We first address the NCUA’s and FFP plaintiffs’ proposed

amendments    related       to   personal          jurisdiction         organized      by   the

categories of claims to which the amendments correspond: (1)

Counterparty    Claims       (i.e.,      common         law    claims     against      certain

defendants based on their direct transactions with plaintiffs);

(2) Indirect Counterparty Claims (i.e., common law claims against

defendants    based    on     plaintiffs’          transactions         with   defendants’

subsidiaries    and    affiliates);           and       (3)    Non-Counterparty        Claims

(i.e., antitrust and common law claims against all defendants based

on   their   alleged    participation              in    an     alleged    conspiracy         to

manipulate LIBOR that occurred in London).

             2.1. Counterparty Claims

      For    context     and      clarity,          we        summarize     our     previous

jurisdictional       rulings      addressing            common    law     claims       against

Counterparty    defendants.             For    swap      counterparties,          we    upheld

specific jurisdiction “where a plaintiff was located when it

entered into the swap agreement.”                   LIBOR IV, WL 6243526, at *37.

For bond counterparties, we upheld specific jurisdiction “where

the bond was issued.” 11            Id.        As to both, we upheld specific


      11In other words, bond obligors can be subjected to personal jurisdiction
where “the bond was placed with an underwriter or agent for sale or marketing.”
LIBOR IV, WL 6243526, at *37. The Court clarified this requirement during a

                                              15
jurisdiction “where permitted by a forum selection clause, where

the defendant’s LIBOR submission was determined or transmitted,

and where a trader requested an artificial LIBOR submission.”              Id.

Finally, we upheld specific jurisdiction over claims arising out

of the defendant’s “course of dealing” in the plaintiff’s forum

state.    See March 31, 2016 Order, 2016 WL 1301175, at *4; see also

Schwab, 883 F.3d at 83 (allegations that defendants solicited and

sold     “financial   instruments     to     Schwab   in   California”     are

sufficient    to   “make   out   a   prima    facie   showing   of   personal

jurisdiction for claims relating to those transactions.”).

       FFP plaintiffs misleadingly simplify the rulings of this

Court and the Second Circuit by asserting that “even a single

transaction can support personal jurisdiction over a defendant.”

Pls.’ Joint Reply to Defs.’ Opp. To Pls.’ Mots. Leave to Amend on

Jurisdictional and Venue Grounds (“Pls.’ Joint PJ Br.”), at 7, ECF

No. 2667.    Admittedly, there is no question that the commission of

some single or occasional act may establish specific jurisdiction.

See Daimler AG v. Bauman, 571 U.S. 117, 127 (2014).                    But as

demonstrated by two cases that the Second Circuit cites in Schwab

– Chloé v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158 (2d Cir.

2010) and Eades v. Kennedy, PC Law Offices, 799 F.3d 161 (2d Cir.


telephone conference on May 19, 2016: “The location of the underwriter is the
office where the deal was actually done. That would include the relevant office
of any other member of the syndicate. The same is true if there actually were
agents involved. The locations do not include all the branch offices of any of
these entities.” Tr. 3:10-15, ECF No. 1429.

                                      16
2015) – the analysis is far more nuanced than plaintiffs posit.

In each case, the Circuit examined the defendant’s contacts in the

context of the defendant’s overall relationship with the forum

state.     See Chloé, 616 F.3d at 170-71 (holding that specific

jurisdiction in New York over the defendant was appropriate because

the   defendant      had   “developed      and   served     a    market     for   its

products”); Eades, 799 F.3d at 168-69 (examining the quality and

nature of the defendant’s contacts – several mailings and telephone

calls – with New York to establish specific jurisdiction).                        See

also Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476 n.18 (1985)

(“[S]ingle or occasional acts related to the forum may not be

sufficient to establish [specific] jurisdiction if their nature

and quality and the circumstances of their commission create only

an attenuated affiliation.” (citation and internal quotation marks

omitted)).        The      analytical      framework      that     we     previously

articulated     for     assessing       defendants’    suit-related         contacts

adheres to these binding precedents.               See, e.g., LIBOR IV, WL

6243526,   at   *31     (The    Court    would   “consider       as   a   whole   the

defendants’ suit-related contacts with the forum, including prior

negotiations and contemplated future consequences, along with the

terms of the contract and the parties’ actual course of dealing.”)

(citation and internal quotation marks omitted).

      Consistent with our previous rulings and the aforementioned

precedents,     we      allow    moving       plaintiffs’        amendments       that

                                         17
sufficiently demonstrate a “course of dealing” in plaintiffs’

forum states.       For example, Freddie Mac alleges that multiple

defendants and their affiliated entities solicited business and

sold mortgage-backed securities (“MBS”) and mortgage loans to

Freddie Mac in Virginia. 12      See, e.g., Freddie Mac PTAC ¶¶ 23, 30,

45, 47, 68, 70, 87, 89, 99, 101, 116, 118, 129, 131, 167, 169.

Whereas the mere issuance of a LIBOR-based bond would not support

personal jurisdiction, see LIBOR IV, WL 6243526, at *37, plaintiffs

specifically allege that defendants purposely solicited and sold

LIBOR-based financial products directly to Freddie Mac.                  As we

held in the March 31, 2016 Order, such allegations of direct

solicitation or transactions between defendant and plaintiff are

sufficient to establish specific jurisdiction over defendant.

      That said, we reject the NCUA’s amendments that seek to

establish specific jurisdiction over defendants based on their

alleged contacts with Kansas.         See NCUA PSAC ¶¶ 43-44.       According

to the NCUA, its motion to amend is in response to a footnote in

LIBOR IV. 13    See 2015 WL 6243526 at *31 n.51 (disregarding the

NCUA’s argument that defendants engaged with U.S. Central, a Kansas


      12 According to defendants, Freddie Mac fails to specify that the mortgage

loans were “tied to” LIBOR.     See Joint Mem. of Law in Supp. of Defs’ Mot.
Dismiss for Lack of Personal Jurisdiction and Venue and in Opp’n to Pls.’ Mots.
Leave to Amend on Jurisdiction and Venue Grounds (“Defs.’ Joint PJ Br.”), at
28, ECF No. 2627. At oral argument, Freddie Mac confirmed that its common law
claims asserted against Counterparty defendants are all premised on the sale of
mortgage loans that are linked to LIBOR. Tr. 29:12-18, ECF No. 2792.
      13 Since none of the NCUA’s proposed amendments is related to Schwab, we

note that the NCUA’s motion for leave to amend could and should have been
brought following our decision in LIBOR IV and is thus untimely.

                                      18
credit union, to execute certain transactions with four non-Kansas

credit unions because the NCUA “cite[d] nothing in the complaint

or declarations that specifically support[ed]” that argument).                In

the proposed amended complaint, the NCUA alleges, for example,

that several defendants were “specifically on notice at the time

of transacting with United, Southwest, or WesCorp of U.S. Central’s

role in those transactions.”           NCUA PSAC ¶44.        Defendants were

allegedly also on notice that “swap payments would be made to or

from   an   account   at   U.S.   Central”    in   Kansas. 14     Id.     These

allegations, however, do not show “where a plaintiff was located

when it entered into the swap agreement.”                 LIBOR IV, 2014 WL

6243526, at *37.      The fact that the NCUA chose to pay defendants

out of accounts controlled by U.S. Central in Kansas does not mean

that defendants purposefully availed themselves of the privilege

of conducting activities in Kansas.          See Walden v. Fiore, 571 U.S.

277, 284 (2014).

       We also reject Principal’s proposed amendment regarding forum

selection clauses in its swap agreements. 15          Principal asserts that


      14 The NCUA additionally alleges that securities sold to the credit unions

were “routed through U.S. Central’s safe-keeping accounts,” and that “U.S.
Central took custody of any securities sold to the Credit Unions” and “safe-
kept any interest coupon on the securities paid by the Defendants to the Credit
Unions.” NCUA PSAC ¶ 43.
      15 Both Principal and defendants raise arguments that we decline to address

here. First, Principal argued at oral argument that “several of the defendants
have consented to personal jurisdiction in Iowa by registering with the Iowa
Secretary of State,” Tr. 70:23-71:2, but Principal does not propose any
amendment relying on the defendants’ registration in Iowa. Even if we were to
consider Principal’s argument, we would most likely find it meritless under the
Second Circuit precedents. See, e.g., Brown v. Lockheed Martin Corp., 814 F.3d

                                       19
we can exercise specific jurisdiction over Counterparty defendants

based on their swap transactions with Principal because its ISDA

agreements    contained    forum    selection       clauses      designating   the

Southern District of New York as the parties’ forum of choice.

However, Principal’s lawsuit was originally filed in Iowa and was

subsequently      transferred      to     this     District       for   pre-trial

proceedings.     Therefore, “our task is to determine whether [courts

in Iowa] may exercise personal jurisdiction,” and a defendant’s

contractual consent to the jurisdiction of New York is irrelevant

in making that determination.           See LIBOR IV, WL 6243526, at *35.

      Finally, defendants broadly assert that moving plaintiffs’

proposed amended complaints do not allow the Court to assess each

defendant’s contacts individually because they collapse affiliated

entities into one single defendant. 16            See Defs.’ Joint PJ Br., at

34; Schwab, 883 F.3d at 84 (holding that Schwab’s allegations as

to   Citibank,    HSBC,    and   JPMorgan        Chase   could    not   establish

jurisdiction over those banks because the allegations were not


619, 623 (2d Cir. 2016). Second, defendants assert that claims based on swap
transactions fail because moving plaintiffs “fail to allege that they filed
suit in the forum where the swap transactions were entered into.” See Defs.’
Joint PJ Br., at 31. Defendants seek to dismiss those claims, which were not
the subject of any amendment, but do not move against any proposed amendment.
Since we are now considering whether proposed amendments are futile in light of
Schwab, we do not resolve those arguments, but note that the parties may raise
them at the motion to dismiss stage.
      16 We have previously declined to exercise personal jurisdiction because

of plaintiffs’ insufficiently individualized allegations. See, e.g., March 31,
2016 Order, 2016 WL 1301175, at *4 (rejecting personal jurisdiction over Freddie
Mac’s claims related to bond transactions because Freddie Mac provided “no
description as to what role any defendant played in any sale,” “no description
of any MBS transactions,” and no “suggestion of which defendants in fact sold
these products to plaintiff.”).

                                        20
sufficiently individualized).              However, defendants’ argument is

not persuasive, as plaintiffs allege specific defendant entities

with which they transacted.           See, e.g., Principal Funds PSAC ¶¶

27, 33, 37, 45, 50, 55, 65, 72.             After identifying each defendant

and its role in various transactions, plaintiffs collectively

refer to the affiliated entities under a single name.                    See, e.g.,

Principal Funds PSAC ¶ 28.          Such a practice does not violate Rule

8(a)’s requirements.         See Wydner v. McMahon, 360 F.3d 73, 79 (2d

Cir. 2004) (holding that the “key to Rule 8(a)’s requirements is

whether adequate notice is given,” and that “fair notice” is given

when it allows the defendant “to answer and prepare for trial,

allow the application of res judicata, and identify the nature of

the case so that it may be assigned the proper form of trial”

(citations and internal quotation marks omitted)).

            2.2. Indirect Counterparty Claims

       Though the corporate form is generally accorded respect under

the law, an act taken by a corporate entity’s subsidiary or

affiliate can be imputed to the entity in certain circumstances

for purposes of personal jurisdiction.               As explained in Schwab, it

is   “plausible      that    an   agency    relationship       between     a   parent

corporation and a subsidiary that sells securities on the parent’s

behalf could establish personal jurisdiction over the parent in a

state in which the parent ‘indirectly’ sells the securities.”                     883

F.3d   at   85-86.      To    establish         jurisdiction   over   an   Indirect

                                           21
Counterparty defendant, moving plaintiffs must plausibly allege

that defendant’s subsidiary or affiliate acted as defendant’s

agent in the relevant forum state “for the benefit of, with the

knowledge    and     consent   of,   and     under    some   control   by,    the

nonresident principal.”        Id. at 85 (quoting Grove Press, Inc. v.

Angleton, 649 F.2d 121, 122 (2d Cir. 1981)); see also Ingenito v.

Riri USA, Inc., 89 F. Supp. 3d 462, 476 (E.D.N.Y. 2015); CutCo

Indus., Inc. v. Naughton, 806 F.2d 361, 366 (2d Cir. 1986) (“To be

considered an agent for jurisdictional purposes, the alleged agent

must have acted in the state for the benefit of, and with the

knowledge and consent of the non-resident principal.” (citation

and internal quotation marks omitted)).

      We have previously addressed the applicable pleading standard

for common law claims against Indirect Counterparty defendants.

In LIBOR    V,     we   considered   whether    two   OTC    plaintiffs,     Texas

Competitive Electric Holdings (“TCEH”) and the SEIU Pension Plans

Master Trust (“SEIU”), sufficiently alleged agency relationships

between Credit Suisse Group AG (“CSGAG”), the parent entity, and

its two affiliates, Credit Suisse International (“CSI”) and Credit

Suisse (USA), Inc. (“CSUSA”). 17            2015 WL 6696407, at *21.          TCEH

alleged that it had traded a swap with CSI, and SEIU alleged that


      17  Although TCEH and SEIU named CSGAG as the panel bank, Credit Suisse
stated that Credit Suisse AG (“CSAG”) was the panel bank. See LIBOR V, 2015 WL
6696407, at *20 n.31, *22 n.34. We granted only SEIU leave to make its agency
allegations against CSAG instead of against CSGAG because we rejected TCEH’s
allegations of an agency relationship between CSI and CSGAG. See id.

                                       22
it had purchased corporate bonds issued by CSUSA from the issuer’s

broker-dealer affiliate.           See LIBOR V, 2015 WL 6696407, at *21.

      We found that TCEH’s allegations, even if true, did not

establish an agency relationship because TECH failed to show that

CSGAG managed CSI’s swap-trading operations, see Elbit Systems,

Ltd. v. Credit Suisse Group, 917 F. Supp. 2d 217, 225–26 (S.D.N.Y.

2013), or directed the specific CSI activities at issue, see In re

South African Apartheid Litigation, 617 F. Supp. 2d 228, 274–75

(S.D.N.Y. 2009).          LIBOR V, 2015 WL 6696407, at *21.              TCEH’s

conclusory        allegations 18    of   “corporate     ownership,     combined

marketing, [and] shared board membership” were “insufficient to

establish     a     principal-agent      relationship     between    corporate

entities.”     LIBOR V, 2015 WL 6696407, at *21 (citing Fletcher v.

Atex, Inc., 68 F.3d 1451, 1459-62 (2d Cir. 1995)).                    See also

Williams v. Yamaha Motor Co., 851 F.3d 1015, 1025 n.5 (9th Cir.

2017) (allegations that the parent and subsidiary are “the agents

or employees of each other” and that the parent is “legally

responsible” for the subsidiary are conclusory legal statements

that cannot establish an agency relationship). Because TCEH failed

to put forth any factual allegations that demonstrated how the


      18 TCEH alleged “that CSI is ‘controlled’ by CSGAG, that the two entities
use the same brand and logo, that Credit Suisse presents itself as an ‘integrated
global bank,’ that it ‘takes a unified approach to risk management,’ that CSI
personnel reports to CSGAG personnel, that CSI is generally managed as part of
CSGAG, that CSI shares revenue with CSGAG, that CSGAG lends money to CSI, that
CSGAG and CSI have overlapping Boards of Directors, and that CSI adheres to
CSGAG’s employment policies.” LIBOR V, 2015 WL 6696407, at *21.

                                         23
bank managed or directed its agent’s operations and activities, we

rejected its attempt to establish personal jurisdiction over the

principal (i.e., Indirect Counterparty) bank.

      In contrast, we reached a different conclusion with respect

to SEIU.    Id. at *22.    Although SEIU and TCEH essentially advanced

similar    arguments,     we   reasoned     that,   unlike     a    discrete     swap

transaction, a bond issuance “is a major corporate event that

officers and directors of the corporate parent would typically

oversee.”    Id.   It was unlikely that CSGAG allowed CSUSA to issue

securities “without top-level approval,” and it was plausible that

CSUSA “acted at the direction of its corporate parents.”                   Id.    In

other words, SEIU plausibly alleged that the agent acted “for the

benefit of, with the knowledge and consent of, and under some

control by” the principal bank.             Schwab, 883 F.3d at 85.            Thus,

our   analytical   approach     in   assessing      claims     against     Indirect

Counterparty defendants has been very much in line with Schwab.

      Moving plaintiffs’ proposed amendments are indistinguishable

from the ones made by TCEH: they similarly lack the requisite

factual basis needed to support the conclusion that the subsidiary

acted “for the benefit of, with the knowledge and consent of, and

under some control by” the principal.                The list of conclusory

allegations of intra-corporate affiliations made by plaintiffs

include:    that   each    parent    defendant      operates       the   investment

division as part of a single global business unit without regard

                                       24
to corporate formalities and with common branding 19; that each

parent treats its subsidiary or affiliate’s profits as the global

unit’s profits 20; that the related entities have overlapping key

executives 21; and that the subsidiary’s personnel reports to the

parent defendant’s personnel. 22            These allegations, along with

legal conclusions that defendants “knew of,” “directed,” and/or

“benefited” from their subsidiaries or affiliates’ transactions

with    plaintiffs, 23    are   insufficient        to   establish        personal

jurisdiction     over    defendants.        See   Jazini,   148    F.3d    at   185

(declining to find specific jurisdiction over a parent entity based

on its subsidiary’s activities because the pleading “lacked the

factual specificity” necessary to establish jurisdiction).

       Freddie   Mac’s    additional   allegations       that     it   internally

considered the financial strength of the parent entities through

its quarterly “Dealer Scorecards,” 24 in which defendants provided

research notes to Freddie Mac, 25 do not demonstrate that the parent

entities managed their subsidiaries’ operations or directed their

activities with Freddie Mac.        None of the amendments demonstrates



      19 See, e.g., Freddie Mac PTAC ¶¶ 40, 76, 114, 177; FDIC PSAC ¶¶ 38, 59,

90, 97; Principal Funds ¶¶ 30, 38, 54.
      20 See, e.g., Freddie Mac PTAC ¶¶ 40, 53, 76, 96, 97, 108; FDIC PSAC ¶¶

64, 90; Principal Funds ¶¶ 30, 51, 62.
      21 See, e.g., Freddie Mac PTAC ¶¶ 41, 57, 76, 94, 196; FDIC PSAC ¶¶ 63,

68; Principal Funds PSAC ¶¶ 24, 31, 46.
      22 See, e.g., Freddie Mac PTAC ¶¶ 49, 58, 76, 90, 177, 112, 198.
      23 See, e.g., Freddie Mac PTAC ¶¶ 30, 40, 45, 60, 76, 94, 108, 125, 140.
      24 Freddie Mac PTAC ¶¶ 12-14, 31, 46, 69, 88, 100, 117, 130, 151, 168,

191.
      25 Freddie Mac PTAC ¶¶ 61, 95, 119, 132, 160.


                                       25
that the affiliate or subsidiary entity conducted the transactions

with Freddie Mac “for the benefit of, with the knowledge and

consent of, and under some control by” the parent entity.

       However, Freddie Mac’s allegations regarding Royal Bank of

Scotland (“RBS”) and its non-defendant subsidiary, RBS Securities

Inc. (“RBSI”), suffice to establish specific jurisdiction over

RBS.    Freddie Mac alleges that RBSI’s sale of MBS to Freddie Mac

was a part of a strategy that was directed by RBS’s executives to

“overvalue asset-backed securities to protect RBS’s reputation.”

Freddie Mac PTAC ¶ 178.     Since we have found that RBSI’s activities

of soliciting Freddie Mac are sufficient to establish specific

jurisdiction over RBSI, see supra Part III.2.1., and since Freddie

Mac plausibly alleges that RBS managed RBSI’s operations and

directed   its   transactions    with     Freddie   Mac,   we   can   exercise

jurisdiction over RBS based on RBSI’s activities in Virginia. 26

            2.3. Non-Counterparty Claims and Conspiracy
                 Jurisdiction

       Moving plaintiffs assert that certain acts taken by several

defendants, who are mostly domestic banks, can establish personal


      26 Defendants argue that plaintiffs must show the parent entity’s
“pervasive control” over its agent. Defs.’ Joint PJ Br., at 38 (quoting Wilder
v. News Corp., No. 11-cv-4947 (PGG), 2015 WL 5853763, at *6 (S.D.N.Y. Oct. 7,
2015)). However, plaintiffs correctly point out that Judge Gardephe’s ruling
in Wilder only concerns whether “a foreign subsidiary of a United States
corporation may be subject to general jurisdiction in the United States on the
basis of the parent-subsidiary relationship.”      Id. (emphasis added).    In
contrast, under consideration in our case is whether an affiliate’s specific
acts (i.e., transactions involving LIBOR-based instruments) can establish
specific jurisdiction over its parent for legal claims based on those
transactions.

                                     26
jurisdiction     over    all    defendants,      including     foreign       bank

defendants who did not have any contractual relationships with

plaintiffs, for fraud and antitrust claims.               The acts allegedly

constitute overt acts that furthered “a conspiracy aimed at the

projection of financial soundness.”          LIBOR VI, 2016 WL 7378980, at

*7.    Accordingly, moving plaintiffs claim that all defendants,

regardless of their domiciles or membership on the LIBOR panel,

can be haled into this Court applying conspiracy jurisdiction.

      It is important to note at the threshold that, given the

relevant holdings of Schwab, this Court may not exercise personal

jurisdiction     over   Non-Counterparty       defendants     for   fraud    and

antitrust claims if moving plaintiffs cannot invoke (or rely upon)

conspiracy jurisdiction. First, Schwab held that this Court cannot

exercise specific jurisdiction over fraud claims premised on LIBOR

submissions    in   London     because     “activities   in   London    do   not

constitute” contacts with the relevant forum states. 27                883 F.3d

at 84.     Second, Schwab rejected the assertion that, since the

effects of LIBOR manipulation on California were “foreseeable,”

personal jurisdiction should attach, because the conduct was not

expressly aimed at the state.            Id. at 87.      Although the Second

Circuit rejected the “foreseeability” argument only in the context



      27 Although Schwab made it clear that specific jurisdiction does not exist

over defendants for fraud claims, the Circuit’s reasoning applies equally to
tortious interference claims, which are also predicated on allegedly false LIBOR
submissions in London. See infra at Part IV.3.5.

                                      27
of Schwab’s California transaction claims, the Circuit’s rationale

effectively affirms our prior rulings that the manipulation of

LIBOR was not expressly aimed at the United States.             See LIBOR IV,

2015 WL 6243526, at *32 (“[T]here is no suggestion, and it does

not   stand    to   reason,    that   foreign     defendants     aimed   their

manipulative conduct at the United States or any particular forum

state.”); LIBOR VI, 2016 WL 7378980, at *9 (holding that the

conduct did not have sufficient contacts with the United States to

establish jurisdiction over all defendants for antitrust claims).

Given that LIBOR was “the world’s most important number” that

served as “one of the most reliable barometers of risk in the

global economy,” Freddie Mac PTAC ¶ 2, it is simply implausible

that defendants expressly aimed their conduct at the United States.

      In LIBOR VI, we declined to express an opinion as to “whether

conspiracy jurisdiction survives as a doctrine” after the Walden

decision and recent opinions 28 in the Southern District of New York

because plaintiffs did not plausibly allege that “any defendant

committed an act pursuant to the alleged conspiracy in the United



      28 For example, Judge Forrest rejected the idea that an assertion of

participation in a conspiracy “generally can provide a standalone basis for
jurisdiction subject only to the constraints of due process.” In re Alumnium
Warehousing Antitrust Litigation, 90 F. Supp. 3d 219, 227 (S.D.N.Y. 2015). If
a foreign entity participated in a conspiracy but did not have sufficient
contacts with the United States, then personal jurisdiction could not be
exercised over that entity based on a co-conspirator’s act that occurred in or
was expressly aimed at the United States. Id. However, if the entity “in fact
engaged in some affirmative act directed at the forum,” the rules and doctrines
applicable to personal jurisdiction, such as Walden, are sufficient to establish
personal jurisdiction without conspiracy jurisdiction. Id.

                                      28
States.” 2016 WL 7378980, at *12. In light of the Schwab decision,

we do not question whether conspiracy jurisdiction is a cognizable

basis for personal jurisdiction in this Circuit.

      However, any discussion of conspiracy jurisdiction must be

approached with caution.         For one, the states in which Schwab, 29

Principal, 30 and the FDIC 31 bring their state law claims either

reject     conspiracy     jurisdiction       or     impose       more   stringent

requirements than the ones adopted by Schwab. Moreover, a cautious

approach to the exercise of conspiracy jurisdiction finds support

in   the    criminal     law   and,   more        broadly,   in     jurisdiction

jurisprudence.     For example, in the criminal law, from which the

theory of conspiracy jurisdiction is derived, a co-conspirator’s

statement    allegedly    made   in   furtherance       of   a    conspiracy   is

admissible at trial (despite a grand jury indictment) only after

a trial court finds by a preponderance of the evidence that the

conspiracy existed and that both the declarant and the defendant



      29 California does not recognize conspiracy as a basis for asserting

jurisdiction over a non-forum defendant. See, e.g., Murphy v. Am. Gen. Life
Ins. Co., No. ED CV14-00486 (JAK)(SPX), 2015 WL 4379834, at *9 (C.D. Cal. July
15, 2015); Mansour v. Superior Court, 38 Cal. App. 4th 1750, 1760 (1995).
      30 A federal court in Iowa found that conspiracy jurisdiction was not

cognizable under Iowa law. See Brown v. Kerkhoff, 504 F. Supp. 2d 464, 518
(S.D. Iowa 2007) (“This Court concludes a nonresident's alleged participation
in a conspiracy cannot serve as a constitutionally sufficient basis to exercise
in personam jurisdiction over that individual in situations which would
otherwise fail the “minimum contacts” approach.      As a result, Plaintiffs’
allegations of a conspiracy cannot serve as an independent basis for the
exercise of in personam jurisdiction over the nonresident Defendants.”).
      31 Under New York law, a plaintiff must allege that a defendant exercised

direction or control over the co-conspirator to establish conspiracy
jurisdiction over the defendant.      See, e.g., Related Companies, L.P. v.
Ruthling, No. 17-cv-4175, 2017 WL 6507759, at *13 (S.D.N.Y. Dec. 18, 2017).

                                      29
were part of that conspiracy. 32        See Bourjaily v. United States,

483 U.S. 171, 175-76 (1987).         Additionally, “a defendant who does

not directly commit a substantive offense” can be liable only if

a co-conspirator’s commission of the offense in furtherance of the

conspiracy was “reasonably foreseeable to the defendant as a

consequence of their criminal agreement.”             Cephas v. Nash, 328

F.3d 98, 101 n.3 (2d Cir. 2003) (emphasis added). 33                 While a

wholesale importation of concepts from criminal law is admittedly

unwarranted, a cautious assessment of allegations of conspiracy

jurisdiction seems particularly appropriate in this case, where

moving plaintiffs are relying on random acts taken mainly by

domestic banks to establish jurisdiction over foreign defendants

who   had   no   direct   contacts   with   plaintiffs    whatsoever.       An

expansive exercise of extraterritorial jurisdiction would not only

create comity issues; it would contravene the central dictate of

the Supreme Court’s ruling in Walden that, under the due process

analysis, we must look to the contacts that each defendant himself

or herself created with the forum.          See 571 U.S. at 284.




      32 We certainly recognize that the burden of proof in a criminal trial is

different from the pleading stage of a civil case.
      33   Interestingly,   the   First   Circuit   has   adopted   “reasonable
foreseeability” as one of the pleading requirements that a plaintiff must meet
to establish conspiracy jurisdiction over a non-forum defendant. See Glaros v.
Perse, 628 F.2d 679, 682 (1st Cir. 1980) (“But, to sustain jurisdiction over an
out-of-state co-conspirator these courts required something more than the
presence of a co-conspirator within the forum state, such as substantial acts
performed there in furtherance of the conspiracy and of which the out-of-state
co-conspirator was or should have been aware.”).

                                      30
      Many of the acts that moving plaintiffs now seek to allege

for   purposes     of      establishing     conspiracy    jurisdiction      have

previously been considered as potential grounds for jurisdiction

and rejected by the Court because plaintiffs either: (1) sought to

use the acts to establish specific jurisdiction for claims that

did not arise out of those acts, 34 see LIBOR IV, 2015 WL 6243526,

at *30; or (2) failed “to carry their burden of making a prima

facie showing of minimum contacts” created by the acts, 35 LIBOR VI,

2016 WL 7378980, at *11. 36          Although plaintiffs insist that a

different outcome is now warranted in light of Schwab, see Pls.

Joint PJ Br., at 22, they are mistaken, as that decision affirmed

our analytical framework for assessing acts by defendants that

allegedly furthered the sufficiently pled conspiracy.

      In   LIBOR     VI,     we   explained     that,    since    the    actual

conspiratorial agreement took place in a foreign jurisdiction,

special attention must be given to whether plaintiffs meet the


      34 Plaintiffs previously tried to establish specific jurisdiction over

Panel Bank defendants and the BBA for claims based on their alleged manipulation
of LIBOR in London by alleging that they made “false representations about the
quality of LIBOR [in the United States] in order to reassure the public after
the emergence of reports that LIBOR was being manipulated.” LIBOR IV, 2015 WL
6243526, at *29.
      35 The alleged acts rejected in LIBOR VI that moving plaintiffs repackage

as new amendments include: defendants’ sales and trades of LIBOR-based products
to plaintiffs in the United States; defendants’ marketing activities; and
unestablished claims that senior executives at Citibank, JPMorgan, and Barclays
directed the LIBOR manipulation from the United States. 2016 WL 7378980, at
*9-11. We found that none of these acts constituted sufficient contact with
the United States. Id. at *9.
      36 While moving plaintiffs also put forth allegations of acts by defendants

that we have not considered before, for reasons explained below, they still
fail to allege plausibly that “any defendant committed an act pursuant to the
pled conspiracy in the United States.” LIBOR VI, 2016 WL 7378980, at *9.

                                       31
“purposeful    availment”     prong   of   the    due   process   analysis    by

plausibly     alleging    that   overt     acts   in    furtherance    of    the

reputation-driven conspiracy occurred in or were aimed at the

United States.     Id. at *8.    In addition, we found that “defendants’

sales and trades of LIBOR-based products to plaintiffs in the

United States are not within the scope of the reputation-motivated

antitrust conspiracy” and could not be considered as overt acts in

furtherance of the conspiracy. 37           Id. at *9.      In other words,

plaintiffs’ allegations of conspiracy jurisdiction must meet two

requirements: 1) defendants’ acts must have constituted sufficient

contact with the relevant forum; and 2) the acts furthered the

conspiracy to project financial soundness.

      The Second Circuit effectively adopted these requirements in

Schwab.    The Circuit held that, in order to establish jurisdiction

over a non-forum defendant based on the acts committed by the

defendant’s co-conspirator, plaintiffs must show that “[the] co-

conspirator’s overt acts in furtherance of the conspiracy had


      37In LIBOR VI, we rejected plaintiffs’ characterization of the conspiracy
as “one with a profit motive” based on the Second Circuit’s opinion in Gelboim,
which stated: “[C]ommon sense dictates that the Banks operated not just as
borrowers but also as lenders in transactions that referenced LIBOR. Banks do
not stockpile money, any more than bakers stockpile yeast. It seems strange
that this or that bank (or any bank) would conspire to gain, as a borrower,
profits that would be offset by a parity of losses it would suffer as a lender.”
Gelboim, 823 F.3d at 783. As we explained, the actual goal of the sufficiently
pled conspiracy – in which Panel Bank defendants participated through the LIBOR
setting process in London – was the “projection of financial soundness.” 2016
WL 7378980, at *7. This was in turn based on our interpretation of the phrase
“increased profits and the projection of financial soundness” in Gelboim, 823
F.3d at 782, as describing “collectively a single, reputation-based motive to
conspire, where increased profits followed from a positive reputation,” LIBOR
VI, 2016 WL 7378980, at *5.

                                      32
sufficient contacts with a state to subject that co-conspirator to

jurisdiction in that state.”          Schwab, 883 F.3d at 87 (citing

Unspam, 716 F.3d at 329).         Thus, overt acts are not themselves

sufficient; rather, it is essential that the acts be in furtherance

of the pled conspiracy.     See id. (“To allow jurisdiction absent a

showing    that   a   co-conspirator’s      minimum   contacts     were    in

furtherance of the conspiracy would be inconsistent with the

‘purposeful   availment’   requirement.”).        Here,   given    that    the

object of the plausibly alleged conspiracy was to project financial

soundness, an act that does not further the reputation-enhancing

object of the conspiracy – such as a defendant’s activities related

to the sale of LIBOR-based instruments that can only further their

“financial    self-interest”     –   is   not   sufficient   to   establish

conspiracy jurisdiction.       See id. (“[T]he conspiracy to manipulate

LIBOR had nothing to do with the California transactions, and there

is thus no reason to impute the California contacts to the co-

conspirators.”).

     In a desperate attempt to establish conspiracy jurisdiction

over defendants with no forum contacts of their own, FFP plaintiffs

try to expand the scope of the pled conspiracy and plead random

acts by defendants that allegedly furthered the conspiracy as

expanded. First, Freddie Mac asserts - directly contrary to Schwab

- that, since “numerous Panel Bank Defendants profited from their

positive   reputation   with    Freddie   Mac,”   defendants’     acts    that

                                     33
facilitated business transactions with Freddie Mac furthered “the

conspiracy’s profit objectives.”           See Freddie Mac’s PJ Mem., at

18.   But as we held in LIBOR VI, though “increased profits followed

from a positive reputation,” defendants’ potential profit motive

was not a part of the sufficiently pled conspiracy. 38                  2016 WL

7378980, at *5.        Second, FFP plaintiffs argue that conspiracy

jurisdiction can be established over all defendants for fraud

claims; yet they fail to put forth any plausible allegation that

defendants    conspired    to   commit     fraud. 39    Third,      despite   our

repeated rulings, FFP plaintiffs re-allege the “boycott” theory in

which defendants allegedly fixed the market for benchmark rates.

See, e.g., Principal Financial SAC ¶¶ 288-93.                 In LIBOR VI, we

declined, for the second time, to consider the viability of the

“boycott”    theory,    holding    that    Gelboim     “did   not    revive   an



      38 For example, Freddie Mac alleges that it authorized its traders to
conduct transactions with only counterparties that were pre-approved by Freddie
Mac’s Counterparty Credit Risk Management group (“CCRM”). Freddie Mac PTAC ¶¶
11-14, 23. The CCRM allegedly calculated each counterparty bank’s perceived
credit risk based on information provided by the banks. Id. As the allegation
only speaks to defendants’ profit motive, we reject Freddie Mac’s assertion
that defendants’ contacts with CCRM plausibly furthered the pled conspiracy.
See Schwab, 883 F.3d at 87 (rejecting the notion that sales-related activities
furthered the conspiracy). Furthermore, there is no causal relationship between
defendants’ alleged contacts and the conspiracy to manipulate LIBOR because
Freddie Mac does not allege that the information provided by defendants in the
pre-approval process included any LIBOR data or was even related to LIBOR. See
id. (holding that Schwab must show a causal relationship between a defendant’s
in-forum contacts (e.g., transactions in California) and the conspiracy).
      39 In our view, FFP plaintiffs’ allegation of a fraud-based conspiracy is

merely an end run around this Court’s interpretation of Gelboim that found
defendants’ profit motive to be excluded from the scope of the sufficiently
pled conspiracy to manipulate LIBOR.     In any event, even if FFP plaintiffs
plausibly allege a conspiracy to commit fraud, none of defendants’ acts, as
discussed infra, see Part III.2.4, constitutes sufficient contact with the
United States (and, a fortiori, with plaintiffs’ forum states).

                                      34
alternative theory of antitrust violation.”             2016 WL 7378980, at

*2     n.3.      FFP     plaintiffs   subsequently      filed    motions   for

reconsideration of our decision to reject the theory, which we

denied.       See Mem. & Order, 2017 WL 946338, at *1 (S.D.N.Y. Feb.

16, 2017), ECF No. 1774. In re-alleging the theory, FFP plaintiffs

simply state – incorrectly - that the “boycott” theory is “one

aspect of the much larger persistent suppression conspiracy.”

Pls.’ Joint PJ Br., at 18.             However, since the theory “was

dismissed by this Court and [was] neither before nor addressed by

the Second Circuit [in Gelboim],” we reject for the fourth and

final time FFP plaintiffs’ assertion that personal jurisdiction

can be premised on the “boycott” theory.          Id. at *3.      In sum, all

of these allegations go beyond the scope of the conspiracy that

the Second Circuit and this Court previously defined, we reject

the proposed amendments by FFP plaintiffs.

              2.4. “Overt Acts” in Furtherance of the Conspiracy

       With our prior rulings, Schwab, and the clearly defined scope

of the plausibly pled conspiracy in mind, we next consider seriatim

each    “overt    act”    that   moving    plaintiffs    allege    defendants

committed in furtherance of the conspiracy.

       Directing LIBOR Suppression from the United States

       We previously considered and rejected the allegations that

executives at certain defendant banks in the United States directed

LIBOR submitters to suppress their submissions.                 See LIBOR VI,

                                      35
2016 WL 7378980, at *11.   Citing “newly discovered” facts, moving

plaintiffs now propose amendments designed to “clarify and/or

supplement the allegations” that were addressed in LIBOR VI. Pls.’

Joint PJ Br., at 27.   The proposed amendments, however, do not

make the allegations concerning conspiracy jurisdiction any more

plausible.   For example, in LIBOR VI, we observed, based on

supporting material submitted by FFP plaintiffs, that Barclays’

former CEO Robert Diamond may have directed BCI Executive Officer

Jerry del Missier to submit low LIBOR rates.   2016 WL 7378980, at

*10 n.17.    Plaintiffs now allege that Mr. Diamond worked from

Barclays’ New York office when he made a phone call to direct Mr.

del Missier to submit low LIBOR rates.     Freddie Mac PTAC ¶ 340.

However, a single telephone call that was allegedly “interpreted”

as an “instruction to artificially suppress” LIBOR submissions at

one bank, see Freddie Mac PTAC ¶ 340, could not have furthered the

conspiracy to project the financial soundness of all Panel Banks.

Without any factual allegation that the conversation took place

between two or more Panel Banks, it is more plausible that the

alleged call furthered only Barclays’ projection of financial

soundness.   Furthermore, Freddie Mac does not allege that Mr.

Diamond was in fact in New York when he made the call; rather, it

alleges that he “worked out of Barclays’ New York offices” during

the alleged LIBOR suppression period.   Without any allegation that

Mr. Diamond physically made the call from his New York office, we

                                36
cannot draw an argumentative inference in Freddie Mac’s favor even

if it was relevant.      See Overseas Military, 21 F.3d at 507.

      Other      amendments   based    on    newly     discovered    intrabank

communications do not fare any better.            Moving plaintiffs assert

that the communications show how executives at several defendant

banks in New York allegedly directed their own LIBOR submitters to

submit artificially suppressed submissions.              See, e.g., Freddie

Mac PTAC 269, 274-79, 293, 316, 338.             However, as a substantive

matter,    the    communications    are     “nothing   more   than   intrabank

communications      regarding    the   executive’s      thoughts     on   LIBOR

levels.” 40   LIBOR VI, 2016 WL 7378980, at *11; see also LIBOR IV,

2015 WL 6243526, at *60 (such communications do not “purport[ ] to

do anything more than to state a sincere opinion based on publicly

available information”).        In sum, none of plaintiffs’ allegations

makes a prima facie showing of acts on the part of defendants,

within the United States, and in furtherance of the conspiracy.

      Transmission of Individual LIBOR Submissions to Plaintiffs

      We have previously considered and rejected the assertion that

defendants’ alleged transmissions of individual LIBOR submissions

and daily LIBOR rates to the United States established personal


      40Plaintiffs also discuss an email exchange between Scott Bere, Citibank’s
Head of Risk Treasury, and John Porter, Barclays Capital’s Global Head of
Portfolio and Liquidity Management. In the email, Mr. Bere allegedly told Mr.
Porter to examine Barclays’ LIBOR submissions because they “appear to be high.”
Freddie Mac PTAC ¶ 274. No reasonable person would see this email communication
as an indication that either Mr. Bere or Mr. Porter directed anyone to submit
false LIBOR submissions from the United States.

                                       37
jurisdiction over defendants in the United States.                    See LIBOR IV,

2015 WL 6243526, at *29-30 (rejecting the argument that defendants’

transmissions        of     LIBOR    rates      to     plaintiffs       established

jurisdiction); LIBOR VI, 2016 WL 7378980, at *10 (rejecting the

allegation    that    defendants     transmitted           their   individual   LIBOR

submissions from the United States to Thomson Reuters in New York).

Freddie Mac’s allegation that defendants published LIBOR data via

several data vendors, see Freddie Mac PTAC ¶ 239, is substantially

identical to those previous assertions and is thus rejected.

     Freddie Mac also alleges that Bank of America directly sent

its LIBOR submissions to Freddie Mac.                 Id. ¶ 239.      Even assuming

arguendo     that    Bank     of    America’s        act     constituted   contacts

sufficient to establish jurisdiction in the United States, 41 the

conduct did not further the conspiracy.                     After calculating the

LIBOR rate, every Panel Bank’s submission was published.                   LIBOR I,

935 F. Supp. 2d at 679.             “Therefore, it is a matter of public

knowledge . . . what quote each bank submitted and how the final

fix was calculated.”         Id.    Thus, even assuming that, in addition

to daily worldwide publication, Bank of America sent their own

LIBOR quotes to Freddie Mac, the transmissions could not have

furthered the conspiracy to project the financial soundness of all

Panel Banks.        At best, the transmissions helped with Bank of



     41 In LIBOR VI, we found personal jurisdiction over the FDIC’s antitrust
claims against the Bank of America entities, so this issue is academic.

                                        38
America’s     solicitation    of    business,    and    such   sales-related

activities do not further the alleged conspiracy.

      Acts of “False Assurance”

      As a threshold matter, we reject FFP plaintiffs’ attempt to

cast the BBA as a member of the plausibly pled conspiracy and

thereby reject their efforts to rely on the BBA’s acts in the

United States for jurisdictional purposes.              Even FFP plaintiffs

point out that the BBA’s incentive was “to portray LIBOR as a

reliable benchmark, to appease its constituent members and to

profit from the licensing of LIBOR,” Pls.’ Joint PJ Br., at 21.

Thus, the BBA is not a financial institution whose main concern is

to project financial soundness, and any act of assurance that the

BBA allegedly took did not further the alleged conspiracy. 42

      With respect to other defendants that arguably fall within

the scope of the pled conspiracy, there is no question that an act

of concealment can constitute an overt act in furtherance of the

conspiracy.    See, e.g., United States v. Grant, 683 F.3d 639, 648-

49 (5th Cir. 2012) (“[E]fforts to conceal an ongoing conspiracy

obviously     can   further   the   conspiracy     by   assuring    that   the

conspirators will not be revealed and the conspiracy brought to an

end.”); Grunewald v. United States, 353 U.S. 391, 405 (1957)

(holding that an act of concealment occurring after the conspiracy


      42 This ruling is separate from the issue of whether, in the context of
inquiry notice, a plaintiff reasonably relied on the BBA’s statements about the
accuracy of LIBOR. See Schwab, 883 F.3d at 96-98.

                                      39
ended   could   still    be   seen   as     furthering     the    conspiracy     if

prosecutors could prove the existence of an express original

agreement to conceal the conspiracy).                In their proposed amended

complaints, plaintiffs assert that defendants’ publications and

statements about the quality of LIBOR – and their transmission of

the publications directly to plaintiffs – served to conceal the

conspiracy    and,   consequently,     establish       jurisdiction      over   all

defendants.     See, e.g., Freddie Mac PTAC ¶¶ 119, 132, 160, 193,

320, 406; Principal Financial PSAC ¶¶ 263, 265-67.

       However, moving plaintiffs do not plausibly demonstrate how

the acts could have provided false assurance or furthered the

conspiracy.      For    example,     Freddie    Mac     alleges   that    several

defendants published and distributed in the United States general

reports on “global or U.S. Fixed Income Strategy, which included

analyses on” LIBOR, e.g., Freddie Mac PTAC ¶¶ 33, 61, 70, 95, 119,

132, 160, but Freddie Mac does not identify anything in the reports

that serves as, or can even be interpreted as, false assurance

about the quality of LIBOR.          In fact, the reports were designed

“for    the   purpose   of    soliciting       and     engaging   in   financial

transactions.”       E.g., Freddie Mac PTAC ¶¶ 70, 80, 89, 101, 118,

131, 146, 169, 192.          Thus, the reports furthered the financial

self-interest of the individual banks who published them, and they

did not further a conspiracy to project financial soundness for

sixteen Panel Banks.      See Schwab, 883 F.3d at 87.

                                       40
       Moreover, applying the Supreme Court’s analysis in Calder v.

Jones, 465 U.S. 783 (1984), we find that none of the “false

assurance” acts constituted sufficient contact with the United

States.    In Calder, the Supreme Court considered a libel suit in

California      state     court     that    sought      to    establish     specific

jurisdiction     over     two     defendants     who    worked   for    a   national

newspaper company headquartered in Florida.                   Id. at 784-86.       The

plaintiff’s libel claims were based on a newspaper article written

and edited by the defendants in Florida that was subsequently

distributed in California and the rest of the country.                      Id.   The

Court   examined    the    various     contacts        the   defendants     had   with

California (as opposed to the contacts the defendants had with the

plaintiff) and found those forum contacts to be sufficient: “The

defendants relied on phone calls to ‘California sources’ for the

information in their article; they wrote the story about the

plaintiff’s activities in California; they caused reputational

injury in California by writing an allegedly libelous article that

was widely circulated in the State; and the ‘brunt’ of that injury

was suffered by the plaintiff in that State.”                 Walden, 571 U.S. at

287.      The   injury    caused     by    the   news    article   in     California

“connected the defendants’ conduct to California, not just to a

plaintiff who lived there.”           Id.       Therefore, California was “the

focal point both of the story and of the harm suffered.”                     Calder,



                                           41
465 U.S. at 789.       Jurisdiction was proper “based on the ‘effects’

of their Florida conduct in California.”              Id.

       Unlike the defendants’ acts in Calder, none of the acts in

the instant case were specifically targeted at causing injury in

the United States.      For example, Freddie Mac alleges that JPMorgan

published a research note in response to the May 29, 2018 article

that     questioned    the   accuracy        of   several        defendants’    LIBOR

submissions.    Freddie Mac PTAC ¶ 317, 406.              There is no allegation

that the note, which criticized the research methodology used by

the article, was specifically published for or targeted at Freddie

Mac or the United States.          Rather, the note was distributed to

subscribers of the Bloomberg Terminal, see id. ¶ 406 n.457, “which

sits on the desk of more than 300,000 of the ‘world’s most

influential decision makers,’” id. ¶ 64 n.38.                In other words, the

note ended up in the hands of investors throughout the world.

JPMorgan’s     act    thus   mirrors     the      words     of     Henry   Wadsworth

Longfellow: “I shot an arrow into the air; It fell to earth, I

knew not where; For, as swiftly it flew, the sight; Could not

follow it in its flight.”       By Freddie Mac’s logic, JPMorgan would

be subject to “de facto universal jurisdiction” throughout the

world.      Advanced    Tactical   Ordnance       Sys.,     LLC    v.   Real   Action

Paintball, Inc., 751 F.3d 796, 801 (7th Cir. 2014).

       In sum, moving plaintiffs fail to show that defendants’ acts

furthered the pled conspiracy or had sufficient contacts with the

                                        42
United States.          Thus, we need not address whether the exercise of

jurisdiction would comport with traditional notions of fair play

and substantial justice.                We also need not reach defendants’

argument regarding lack of venue under the Clayton Act. 43

        3.     Other Amendments

        In this section, we address plaintiffs’ amendments that are

not related to personal jurisdiction.                 We conclude that almost all

of the amendments do not comport with the dictates of Schwab and

are thus futile.             We consider each amendment seriatim.

               3.1. Lender Plaintiffs’ Proposed Amendments

        In    LIBOR     V,    we   dismissed    the   fraud   claims    asserted   by

Government Development Bank for Puerto Rico (“GDB”) as time-barred

because the bank was on inquiry notice of the basis for all of its

claims by May 31, 2010, but failed to assert them until November

21, 2012.          2015 WL 6696407, at *12-13.        We assumed without deciding

that Puerto Rico would apply the “weak inquiry notice” rule because

GDB’s claims were time-barred even under that plaintiff-friendly

rule.        Id.     However, we now find that Puerto Rico has a “strong

inquiry notice” rule, under which the statute of limitations begins

to run on the inquiry notice date.                      See infra Part IV.5.1.

Therefore, GDB’s claims expired on May 31, 2011.                       After Schwab,



      43 We explicitly note that, even if the BBA were a member of the conspiracy,

it is not subject to the Clayton Act’s venue provision because the BBA is not
“a corporation” as defined by the Act. See 15 U.S.C. § 22; World Skating Fed’n
v. Int’l Skating Union, 357 F. Supp. 2d 661, 664 (S.D.N.Y. 2005).

                                           43
Lender plaintiffs concurrently filed a motion for leave to amend,

see ECF No. 2552, and a pre-motion letter seeking leave to move

for reconsideration of LIBOR V, see ECF No. 2555.                          They argued

that,      by   reversing      our    partial      dismissal    of   Schwab’s    unjust

enrichment        claims      under   California       law,     Schwab     changed    the

controlling law of this case and thereby reinstated GDB’s fraud

claims.         Mem. Law in Supp. of GDB Mot. Leave to Amend (“Lender

Pls.’ Br.”), at 9, ECF No. 2572.                       Failing to recognize the

variations in state law, Lender plaintiffs requested that we

reconsider our analysis of Puerto Rico law in light of the Second

Circuit’s decision. 44           See Mem. & Order, 2018 WL 3222518, at *1

(S.D.N.Y. Jul. 2, 2018), ECF No. 2607 (“July 2, 2018 Order”).

      We        denied     Lender      plaintiffs’        request     to     move     for

reconsideration          in   July    2018,    and   we   see   no   reason     to   rule

otherwise on their duplicative motion for leave to amend. In their

motion, Lender plaintiffs argue that Puerto Rico recognizes a

“defendant reassurance” exception, see Reply to Defs.’ Opp. to

Pls.’ Mots. Leave to Amend Compls. (“Pls.’ Joint Non-PJ Br.”), at

22, ECF No. 2666, even though we held in the July 2, 2018 Order

that our analysis would not change even if the exception applied. 45


      44   Lender plaintiffs’ utter failure to grasp state law variations is
evidenced in their pre-motion letter.      Lender plaintiffs did not “consider,
address, or even cite any Puerto Rico law in contending that we should reconsider
our prior analysis of Puerto Rico law.” July 2, 2018 Order, 2018 WL 3222518,
at *1.
       45 We now explicitly hold that the “defendant reassurance” exception does

not apply to GDB’s claims because Lender plaintiffs do not allege that GDB
conducted reasonable due diligence to discover fraudulently concealed material

                                              44
2018 WL 3222518, at *2.          In view of the foregoing, and because

there is no question that GDB’s claims were filed after the statute

of limitations had run, Lender plaintiffs’ motion is denied.

            3.2. NCUA’s Proposed Amendments

      The NCUA moves to add amendments detailing its LIBOR-based

transactions in asset-backed securities. 46            See NCUA PSAC ¶¶ 235-

236, 239-240, 243-244, 247-251, 254. Whether the NCUA has standing

to bring antitrust claims as a beneficiary of the trusts is

discussed    in   our    consideration      of   FFP   plaintiffs’      proposed

amendments regarding asset-backed securities.             To the extent that

the NCUA bases its antitrust claims on transactions with non-

defendant third parties, we reject the amendments based on our

ruling in LIBOR VI.      See 2016 WL 7378980, at *16.

            3.3. FFP Plaintiffs’ Proposed Amendments 47

      FFP Plaintiffs’ Attempt to Expand the Suppression Period

      FFP   plaintiffs    seek    to   extend    the   end   of   the    alleged

suppression period from May 2010 to October 2011 based on the

indictment of two former employees of Société Générale and the


facts after it had been put on inquiry notice in May 2010. See, e.g., Maurás
v. Banco Popular De Puerto Rico, Inc., No. 16-2864 (BJM), 2017 WL 5158677, at
*6 (D.P.R. Nov. 7, 2017); Garcia Colon v. Garcia Rinaldi, 340 F. Supp. 2d 113,
121-22 (D.P.R. 2004).
      46 The NCUA claims that it engaged in 2,237 transactions involving asset-

backed securities (“ABS”). See Letter from Andrew Shen to the Court, Feb. 1,
2019, ECF No. 2790. 2,033 of those transactions involved residential mortgage-
backed securities, and the rest of the transactions (except for two that
involved corporate bonds) involved assets such as aircrafts, automobiles,
commercial mortgages, credit card debt, and student loan collateral. Id.
      47 We do not consider Freddie Mac’s request to add Barclays Capital as a

defendant because it withdrew the request. See Pls.’ Joint Non-PJ Br., at 17
n.23.

                                       45
bank’s recent settlements with U.S. regulators.             See, e.g., FDIC

PSAC ¶ 1; Freddie Mac PTAC ¶ 7.        We have previously considered the

implications of the indictment for this MDL when the Direct Action

plaintiffs (“DAP”), which include FFP plaintiffs, filed a motion

to defer their deadline to move for reconsideration in light of

the indictment until after the Second Circuit ruled on the appeals

from LIBOR IV and LIBOR VI.        See Letter from James Martin to the

Court, Sep. 14, 2017, ECF No. 2263.         We denied the motion because

the indictment “does not contain any previously unknown facts of

relevance” and “does [not] alter the factual and legal bases

underlying this Court’s prior decisions.”            Sep. 26, 2017 Order,

ECF No. 2289.

      We reject FFP plaintiffs’ proposed amendments for the same

reasons.    The settlements 48 contain no allegation or finding that

an   inter-bank   persistent    suppression     conspiracy    existed.      In

addition, there is no suggestion that false LIBOR submissions were

submitted from or directed by individuals in the United States.

The assertion that the internal documents allegedly show “all Panel

Bank Defendants manipulated their submissions,” see, e.g., FDIC

PSAC ¶ 306, does not find any support in the documents themselves.

Since we deny FFP plaintiffs’ attempt to expand the relevant time


      48 The settlements include the bank’s deferred prosecution agreement with

the U.S. Department of Justice, see Deferred Prosecution Agreement, United
States v. Société Générale S.A., No. 18-cr-253 (E.D.N.Y. Jun. 5, 2018), and the
bank’s settlement with the Commodity Futures Trading Commission, see Order, In
the Matter of Société Générale S.A., CFTC No. 18-14 (June 4, 2018).

                                      46
period, we do not address defendants’ arguments to dismiss claims

that are premised on the new conduct period as untimely. 49

      Standing to Bring Claims Premised on Asset-Backed Securities

      Like the NCUA, FFP plaintiffs move to add amendments detailing

their transactions of LIBOR-based ABS.              See, e.g., Freddie Mac

PTAC ¶¶ 56, 85, 94, 122, 140, 177; FDIC PSAC ¶¶ 68, 89; Principal

Financial PSAC ¶¶ 31, 46, 230-39.            In LIBOR IV, we found that,

“[w]hen an investor holds an asset-backed security, the investor

actually holds a certificate as evidence that the investor is

entitled to certain disbursements as beneficiary of a trust.” 2014

WL 6243526, at *84.     Furthermore, the trust “has legal personality

and acts through its trustee, who (at least following a default)

is a fiduciary for the investors collectively.”               Id.   Therefore,

the NCUA and FFP plaintiffs must show that they are proper parties

to   maintain     contract-related         claims   against     the   trust’s

counterparties.     Id. at *85.

      Defendants argue that individual certificate holders cannot

bring claims related to the certificate holders’ investments in

ABS because of “no-action” clauses that are typically found in

Pooling and Servicing Agreements (“PSAs”).           See Defs.’ Joint Non-


      49 In their effort to overcome the statute of limitations bar, FFP
plaintiffs grossly misinterpret the Circuit’s ruling when they state: “The
Second Circuit held that, even if California law were no different than other
jurisdictions, Schwab could plausibly have relied on the BBA’s false
assurances.” Pls.’ Joint Non-PJ Br., at 9 (emphasis added). Nowhere in Schwab
does the Circuit suggest that the BBA’s false assurances could have resulted in
a finding of justifiable reliance in any other state besides California.

                                      47
PJ Br., at 15; see also Letter from Paul S. Mishkin to the Court,

Feb. 19, 2019, ECF No. 2808.    But defendants rely on inapposite

case law discussing how certificate holders cannot bring breach of

representation and warranty claims; plaintiffs’ claims, of course,

sound in antitrust and fraud. See, e.g., Deutsche Bank Nat’l Trust

Co. v. Quicken Loans Inc., 810 F.3d 861, 868 n.8 (2d Cir. 2015).

Plaintiffs, for their part, assert that “no-action” clauses do not

“extend to a security holder’s common law and statutory claims.”

Letter from James Martin to the Court, Feb. 4, 2019, ECF No. 2791.

     As the legal authorities on which plaintiffs rely make clear,

the legal effect of a “no-action” clause depends on a fact-specific

inquiry into the language of the particular “no-action” clause at

issue.   See Quadrant Structured Prod. Co. v. Vertin, 23 N.Y.3d

549, 564-65 (2014) (discussing cases in which federal courts

analyze different “no-action” clauses and finding that the scope

of legal claims that security holders are allowed to bring depends

on the language of each “no-action” clause).

     We cannot determine whether the NCUA and FFP plaintiffs can

bring antitrust and fraud claims without reviewing the “no-action”

clauses contained in the PSAs of the asset-backed securities they

purchased.   Therefore, we direct the NCUA and FFP plaintiffs to

include representative samples of the “no-action” clauses in their

amended complaints.   Defendants will then have an opportunity, if

appropriate, to move for dismissal of plaintiffs’ claims.

                                48
     Principal’s Amendments That Add Details of Swap Transactions

     Principal moves to add more details regarding their swap

transactions with defendants.             To the extent that Principal is

simply providing more information about the transactions, we allow

their   amendments     because    we     do   not   find     that    the   amendments

prejudice defendants in any way.              See Pasternack v. Shrader, 863

F.3d 162, 174 (2d Cir. 2017).                   However, to the extent that

Principal is adding more details to reassert claims that we have

previously dismissed, we reject the proposed amendments.                        See,

e.g., Mem. & Order, 2016 WL 4773129, at *9 (S.D.N.Y. Sep. 12, 2016)

(dismissing    Principal’s       fraud    and    negligent      misrepresentation

claims against Credit Suisse International, Chase Bank USA, and

Royal Bank of Scotland because Principal failed to allege swap

agreements during the alleged suppression period).

     FDIC’s Amendments Related to Previously Dismissed Claims

     Finally,    the    FDIC     reasserts       claims 50    that    were   already

dismissed by the Court in LIBOR IV.                 At oral argument, the FDIC

confirmed that it had included the dismissed claims in the proposed

amended complaint for the sole purpose of preserving them for

appeal, rendering it unnecessary to discuss them further.




      50 Defendants stated that the FDIC reasserts “claims for tortious
interference with prospective economic advantage, breach of contract, and
negligent misrepresentation.” Joint Mem. Law in Supp. Defs.’ Opp. Pls.’ Mots.
for Leave to Amend (“Defs.’ Joint Non-PJ Br.”), at 6, ECF No. 2625.

                                         49
IV.    Defendants’ Motion to Dismiss Against Schwab and Doral

       Defendants move for partial dismissal of Schwab’s and Doral’s

complaints for lack of personal jurisdiction 51 and for failure to

state a claim.       Since the same standards of review are used to

evaluate motions for leave to amend and motions to dismiss, our

jurisdictional analyses in the previous section also apply to

Schwab’s and Doral’s claims; indeed, some of the jurisdictional

issues presented in the motions for leave to amend appear in both

Schwab’s and Doral’s complaints.             This is especially true for

Doral, whose complaint is substantially similar to the FDIC’s

proposed second amended complaint.

       1.    General Legal Standard for Motion to Dismiss

       As we have already described the general standards applicable

to motions to dismiss in the context of evaluating the motions for

leave to amend, see supra Part III.1, we discuss only the standards

that are specific to the instant motions.

       When deciding a motion to dismiss for failure to state a claim

under Rule 12(b)(6), we must accept as true all factual allegations

in    the   complaint   and   draw   all    reasonable   inferences     in   the

plaintiff’s favor.        Harris v. Mills, 572 F.3d 66, 71 (2d Cir.

2009).      Nevertheless, the plaintiff’s “[f]actual allegations must



      51 Defendants also move to dismiss Doral’s antitrust claims against certain

defendants for improper venue under Rule 12(b)(3). Since we find that the FDIC
fails to establish conspiracy jurisdiction, see supra Part III.2.4, we need not
reach defendants’ argument regarding lack of venue under the Clayton Act.

                                       50
be enough to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).              The well-

pleaded allegations must show “more than a sheer possibility that

a defendant has acted unlawfully” to pass muster.                Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).        If the plaintiff has “not nudged

[its] claims across the line from conceivable to plausible, [the]

complaint must be dismissed.”        Twombly, 550 U.S. at 570.

      When a defendant in a federal securities claim brought under

the Exchange Act challenges the exercise of personal jurisdiction,

the challenge “must be tested against due process standards.”

S.E.C. v. Unifund SAL, 910 F.2d 1028, 1033 (2d Cir. 1990).                 The

due process test has two related components: the “minimum contacts”

inquiry and the “reasonableness” inquiry.          Metro. Life Ins. Co. v.

Robertson-Ceco Corp., 84 F.3d 560, 567 (2d Cir. 1996).                    When

conducting a “minimum contacts” inquiry in a federal securities

action, a court looks at the defendant’s contacts with the entire

United States.       S.E.C. v. Straub, 921 F. Supp. 2d 244, 253

(S.D.N.Y. 2013).     If sufficient contacts are found, the court may

exercise jurisdiction so long as “it is reasonable [to do so] under

the circumstances of the particular case.” 52          Id.


      52However, the “reasonableness” inquiry rarely defeats jurisdiction where
a defendant has sufficient contact with the forum. See Asahi Metal Indus. Co.
v. Super. Ct. of Cal., Solano Cty., 480 U.S. 102, 116 (1987) (Brennan, J.,
concurring) (noting that only in “rare cases” will the inquiry defeat
jurisdiction). In addition, the inquiry is “largely academic in non-diversity
cases brought under a federal law which provides for nationwide service of
process.” S.E.C. v. Softpoint, Inc., No. 95-cv-2951 (GEL), 2001 WL 43611, at *5
(S.D.N.Y. Jan. 18, 2001).

                                      51
      2.     Motion to Dismiss Schwab’s Claims Based on Lack of
             Personal Jurisdiction

      Schwab asserts federal securities claims premised on its

purchase of floating-rate notes. 53           Specifically, Schwab asserts:

(1) claims under Section 10(b) of the Securities Exchange Act of

1934 54 and SEC Rule 10b-5 55 (“10(b) claims”) against Counterparty

defendants who issued and/or sold floating-rate notes to Schwab,

see Schwab SAC ¶¶ 186-87; (2) 10(b) claims against Non-Counterparty

defendants based on their false LIBOR submissions, see id. ¶ 185;

and (3) claims under Section 20(a) of the Exchange Act 56 (“20(a)

claims”) against the parent entities of 10(b) defendants through

a control person theory, id. ¶ 195.            Under California law, Schwab

asserts: (1) fraud claims and breach of the implied covenant of

good faith and fair dealing claims against Counterparty defendants

who   issued     floating-rate      notes,   id.   ¶¶   200,   204;   (2)   unjust

enrichment       claims   against    Counterparty       defendants    who   issued

floating-rate or fixed-rate notes, id. ¶¶ 206-209; (3) fraud (and

aiding     and    abetting   fraud)     claims     against     Non-Counterparty

defendants based on their false LIBOR submissions, 57 id. ¶ 201; and


      53 Schwab no longer asserts its federal securities claims concerning fixed-

rate notes in light of the Second Circuit’s affirmance of our decision to
dismiss the claims. See Schwab, 883 F.3d at 95-96.
      54 § 10(b), 15 U.S.C. § 78j(b) (2012).
      55 17 C.F.R. § 240.10b–5 (2014).
      56 § 20(a), 15 U.S.C. § 78t(a) (2012).
      57 In light of our ruling that “a plaintiff may not sue its own counterparty

for fraud on the basis of false LIBOR submissions,” LIBOR IV, 2015 WL 6243526,
at *62 n.92, Schwab “limits these claims to its purchases of floating-rate notes
issued by Bank Affiliates, Parent Company Defendants, or non-Defendants.”
Schwab SAC ¶ 201.

                                        52
(4) tortious interference claims against certain Non-Counterparty

defendants whose affiliates issued floating-rate notes, id. ¶¶

210-212. 58

      Schwab argues that we should exercise personal jurisdiction

over defendants for all of its claims.                While we previously

considered whether personal jurisdiction could be established over

defendants in Schwab’s state law claims, we had no occasion to

make specific rulings on jurisdiction in the context of the federal

securities laws.     However, a number of our earlier jurisdictional

rulings are applicable to Schwab’s federal securities claims.

      In LIBOR IV, we found that personal jurisdiction could be

established over a defendant for a claim arising from a federal

statute with a nationwide service of process provision, such as

the Exchange Act, if the defendant had sufficient contacts with

the United States.       2015 WL 6243526, at *23.          For Counterparty

defendants who issued bonds, we upheld jurisdiction “where the

bond was issued,” or more specifically, “where the bond was placed

with an underwriter or agent for sale or marketing.”             Id. at *37.

We also upheld jurisdiction where Counterparty defendants directly

solicited and sold LIBOR-linked financial instruments.              March 31,

2016 Order, 2016 WL 1301175, at *4; see also Schwab, 883 F.3d at

83.   But entities that were merely involved in the sale of LIBOR-


      58 Schwab also asserts that, under the theory of civil conspiracy, each
defendant “is being sued both individually as a primary violator of the law .
. . and as a co-conspirator as provided for under state law.” Schwab SAC ¶ 217.

                                      53
based financial instruments - such as brokers, dealers, and agents

- had no duty to disclose the alleged manipulation of LIBOR and

could       not   be   held   liable   for    issuing    defendants’     failure    to

disclose the alleged manipulation.                 See LIBOR IV, WL 6243526, at

*75.        Synthesizing      those    rulings     in   the   context   of    Schwab’s

Exchange Act claims, we can exercise personal jurisdiction over a

Counterparty defendant who had sufficient contacts with the United

States by issuing notes in the United States or placing them with

a U.S.-based agent for sale. 59

       We have repeatedly found that, unless there is a plausible

allegation that LIBOR submissions were made in the United States,

we would exercise personal jurisdiction only over Counterparty

defendants who: (1) transacted directly with plaintiffs by issuing

LIBOR-based instruments and/or engaging in a “course of dealing”

in   the      relevant     forums;     or    (2)   transacted     indirectly      with

plaintiffs through their subsidiaries or affiliates.                         See supra

Part III.2.        As defendants argue in their briefs, Schwab attempts

to broaden the jurisdictional scope of its claims to include Non-

Counterparty defendants in spite of our prior rulings and the

Second Circuit’s affirmance of those rulings.                     For the reasons

stated below, we reject Schwab’s assertion that we should exercise

personal jurisdiction over Non-Counterparty defendants.


       59
        This exercise of jurisdiction is in line with the Supreme Court’s ruling
in Blue Chip Stamps v. Manor Drug Stores, 421 U.S. 723 (1975), that a private
cause of action under § 10(b) is limited to purchasers or sellers of securities.

                                             54
            2.1. Nationwide General Jurisdiction Based on the
                 Exchange Act’s Nationwide Service of Process

       Under a novel theory of nationwide general jurisdiction,

Schwab asserts that the nationwide service of process provision of

the Exchange Act establishes federal general jurisdiction over all

defendants who are domiciled in the United States. 60            See Schwab’s

Opp’n to Defs.’ Mot. Dismiss (“Schwab Br.”), at 11-13, ECF No.

2668.    Schwab argues that a defendant’s residency in the United

States creates “minimal contacts” with the United States and can

justify the federal government’s exercise of general jurisdiction.

See id. at 11 (quoting Mariash v. Morrill, 496 F.2d 1138, 1143 (2d

Cir.    1974)).      In    response,   defendants     contend    that   Schwab

“improperly conflates” the analysis for general jurisdiction in a

specific state with the sufficiency of a defendant’s residency in

the     United    States    for   purposes     of   establishing      specific

jurisdiction in federal securities claims.             See Defs.’ Joint PJ

Br., at 46.

       We agree with defendants.            In LIBOR IV, we held that, in

evaluating the existence of personal jurisdiction for federal

claims arising from statutes with nationwide service of process

provisions, we would make a “minimum contacts” inquiry and examine

a defendant’s suit-related contact with the entire United States,


      60 They include: (1) Bank of America, N.A., Citibank, N.A., and JP Morgan

Chase Bank, N.A., who Schwab refers to as “Domestic Panel Bank” defendants; and
(2) Bank of America Corp., Citigroup Inc., and JP Morgan Chase & Co., who Schwab
refers to as “Domestic Parent Company” defendants. See Schwab SAC ¶ 220.

                                       55
rather than just the forum state.            See 2015 WL 6243526, at *23.

We also held that, under the Supreme Court’s rulings in Daimler

and Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915

(2011), we would examine a defendant’s “continuous and systematic”

contacts with the forum state in evaluating general jurisdiction

in that state.     Id. at *25-27; see also Metro. Life, 84 F.3d at

568 (“Because general jurisdiction is not related to the events

giving rise to the suit, courts impose a more stringent minimum

contacts   test,   requiring    the        plaintiff   to   demonstrate    the

defendant’s continuous and systematic general business contacts.”

(internal citation omitted)).      Therefore, “[g]eneral jurisdiction

and specific jurisdiction require different legal analyses . . .

and the question of minimum contacts only applies in a specific

jurisdiction analysis.”        Mem. & Order, 2017 WL 532465, at *1

(S.D.N.Y. Feb. 2, 2017), ECF No. 1761.

     At oral argument, Schwab argued that, applying a theory of

federal general jurisdiction predicated on the Exchange Act’s

nationwide service of process provision, this Court could exercise

jurisdiction   over   Non-Counterparty         defendants    for   state   law

claims.    See Tr. 4:12-18.     According to Schwab, finding federal

general jurisdiction based on a defendant’s U.S. residency has

been “Second Circuit law for about 45 years” since the Circuit’s

decision in Mariash, 496 F.2d 1138.              Id.    But Schwab grossly

misinterprets Mariash.        In that case, the Circuit considered

                                      56
whether a defendant’s residency in the United States was sufficient

to establish personal jurisdiction over the defendant for claims

brought under the Exchange Act.                  Although the Mariash court did

not explicitly state whether that jurisdiction was specific or

general,     its    analysis    of    the     defendant’s      “minimal      contacts”

indicates that specific jurisdiction was at issue.                       See 496 F.2d

at   1143.     In    other    words,    the      Circuit     examined    whether    the

defendant’s     residency      in     the    United    States      created    “minimal

contacts”     that    would    allow        specific    jurisdiction         over   the

defendant for an Exchange Act claim.

      Schwab also points to Porina v. Marward Shipping Co., 521

F.3d 122 (2d Cir. 2008), in which the Circuit considered the

question of whether a foreign defendant’s contacts with the United

States were sufficiently “continuous and systematic” to establish

nationwide general jurisdiction.                   The defendant in Porina had

insufficient contacts with any specific state, so the plaintiffs

relied on Rule 4(k)(2), which allows a federal court to exercise

personal     jurisdiction      when    the       defendant    is   not   “subject    to

jurisdiction in any state’s courts of general jurisdiction.” 61

Fed. R. Civ. P. 4(k)(2)(A).            This rule was “specifically designed



      61 Rule 4(k)(2) allows a federal court to exercise personal jurisdiction

when three requirements are met: “(1) the claim must arise under federal law;
(2) the defendant must not be subject to jurisdiction in any state’s courts of
general jurisdiction; and (3) the exercise of jurisdiction must be consistent
with the United States Constitution and laws.” Porina, 521 F.3d at 127 (internal
quotation marks omitted).

                                            57
to   ‘correct[]   a   gap’   in   the    enforcement   of   federal   law   in

international cases,”        Porina, 521 F.3d at 126 (alternation in

original) (quoting Fed. R. Civ. P. 4 advisory committee’s note,

1993 Amendments), which “arose from the general rule that a federal

district court’s personal jurisdiction extends only as far as that

of a state court in the state where the federal court sits,” id.

Consequently, a federal court could not exercise jurisdiction over

a foreign defendant that had sufficient contact with the United

States but not with any single state. Thus, the Circuit’s analysis

of the foreign defendant’s “continuous and systematic general

business contacts” with the United States in Porina has no bearing

on Schwab’s argument because Schwab cannot rely on Rule 4(k)(2):

defendants over which Schwab attempts to establish nationwide

general jurisdiction are domestic entities who are subject to

general jurisdiction in their home states.

      Other cases on which Schwab relies do not support its novel

theory.    Rather, the cases answer affirmatively the question of

whether a defendant in a federal securities lawsuit could be

subject to specific jurisdiction in any federal court based on the

defendant’s U.S. residency. 62      See, e.g., Moon Joo Yu v. Premiere

Power LLC, No. 14-cv-7588 (KPF), 2015 WL 4629495, at *5 (S.D.N.Y.



      62 None of the cases even mentions general jurisdiction or engages in an

analysis of whether a defendant’s contacts with the United States are
sufficiently “continuous and systematic” to subject them to general
jurisdiction.

                                        58
Aug. 4, 2015) (holding that a New York federal court could exercise

jurisdiction over a defendant for Exchange Act claims even though

the defendant was a resident of Oklahoma).

      For these reasons, we reject Schwab’s attempt to establish

jurisdiction over Non-Counterparty defendants under the theory of

nationwide general jurisdiction.

            2.2. Specific Jurisdiction over Defendants in Exchange
                 Act Claims

      Schwab     plausibly      alleges       that      Floating-Rate     Issuer

defendants 63 had sufficient contacts with the United States by

issuing notes in the United States or placing them with U.S.-based

agents   for   sale.      See   Schwab       SAC   ¶¶   162-65,    168,   224-28.

Therefore, consistent with our prior rulings, we exercise specific

jurisdiction over Floating-Rate Issuer defendants. 64

      However,    for   some    notes     that     were   issued    by    foreign

defendants, Schwab does not sufficiently allege that they were



      63 Schwab brings various claims against defendants who issued floating-

rate notes and refers to these defendants as “Floating-Rate Issuer Defendants”
in its complaint. We adopt Schwab’s labeling, which includes domestic banks
(Bank of America, Citigroup Inc., JPMorgan Chase Bank, and JPMorgan Chase &
Co.) and foreign banks (Barclays Bank plc, Credit Suisse AG, Deutsche Bank AG,
Rabobank, Royal Bank of Canada, The Royal Bank of Scotland plc, and UBS AG).
      64 According to defendants, Schwab fails to plausibly allege personal

jurisdiction based on the place of issuance because Schwab does not identify
the exact location within the United States where notes were issued.       Joint
Reply Mem. of Law in Further Support of Defs.’ Mot. Dismiss for Lack of Personal
Jurisdiction and Venue (“Defs.’ Joint MTD PJ Reply”), ECF No. 2701, at 12-13.
However, in evaluating whether we can exercise personal jurisdiction over a
defendant in a federal securities claim, we examine the defendant’s contact
with the entire United States. Therefore, Schwab does not need to allege the
exact locations in which defendants issued their notes; rather, Schwab only
needs to allege that defendants issued floating-rate notes in the United States
or placed them with U.S.-based agents for sale.

                                        59
issued or placed with an agent for sale in the United States.                 See,

e.g., id. at ¶ 163 n.187 & n.188 (noting that transactions numbered

FL925-26 do not have agent information).              Schwab argues that any

ambiguity as to whether the seller was located in the United States

should be resolved in its favor at the pleading stage. 65                But we

may not “draw argumentative inferences in the plaintiff’s favor.”

Overseas Military Sales, 21 F.3d at 507 (internal quotation marks

omitted).    Without any specific allegation about the identity or

location of the defendant’s agent, we cannot draw the requested

inferences in Schwab’s favor, especially since Schwab has had more

than seven years to review its transaction data.

      Schwab contends that, even if the selling agent information

is missing, we can still exercise jurisdiction over defendants for

Exchange Act claims that are premised on the notes at issue because

foreign Floating-Rate Issuer defendants delivered the notes “into

the stream of commerce with the expectation that they would be

purchased by investors in the United States.” 66            Schwab Br., at 15

(quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 298

(1990)).    However, floating-rate notes “may arrive in the hands of

plaintiffs    and   other   investors      anywhere   in   the   world   by    the


      65 At oral argument, Schwab stated that “many [notes] were purchased at
issuance by the Schwab investment people in San Francisco” in the primary
market. Tr. 7:19-25. Since Schwab cannot represent that it purchased all of
its notes at issuance, we cannot reasonably infer that the notes without
adequate seller information were issued or placed for sale in the United States.
      66 To the extent that Schwab relies on the “foreseeability” theory (i.e.,

it was foreseeable that the notes would arrive in the United States), we reject
it. See LIBOR IV, WL 6243526, at *31; see also Schwab, 883 F.3d at 87-88.

                                      60
investors’ own trades – not at the direction of the issuers.           Such

a fortuitous, plaintiff-driven contact cannot support personal

jurisdiction.”      LIBOR IV, 2015 WL 6243526, at *31; see also

Volkswagen, 444 U.S. at 298 (1990) (“[T]he mere unilateral activity

of those who claim some relationship with a nonresident defendant

cannot satisfy the requirement of contact with the forum State.”).

     Therefore, in addition to domestic defendants who issued

notes in the United States, we exercise specific jurisdiction over

foreign Floating-Rate Issuer defendants who Schwab sufficiently

alleges issued notes or placed them for sale in the United States.

     Jurisdiction Based on the Sale of Floating-Rate Notes

     Schwab    also     asserts    claims    against   five   Panel    Bank

defendants 67 for     selling Schwab      floating-rate notes that were

issued by either themselves or others.         See Schwab SAC ¶¶ 160-61,

165, 170, 172, 187.     Relying on Schwab, Schwab argues that we must

exercise jurisdiction over the five defendants based on their

direct sales to Schwab.           See 883 F.3d at 82 (“Allegations of

billions of dollars in transactions in California easily make out

a prima facie showing of personal jurisdiction for claims relating

to those transactions.” (emphasis added)).

     Defendants correctly point out that, in making this argument,

Schwab ignores our prior rulings and other binding authorities.



     67 The defendants are Bank of America, N.A., Deutsche Bank AG, JPMorgan
Chase Bank, N.A., Royal Bank of Canada, and The Royal Bank of Scotland plc.

                                     61
Generally, there can be no material omission under § 10(b) absent

a duty to disclose. 68     See, e.g., Basic v. Levinson, 485 U.S. 224,

239 n.17 (1988) (“Silence, absent a duty to disclose, is not

misleading under Rule 10b–5.”); Chiarella v. United States, 445

U.S. 222, 235 (1980) (“When an allegation of fraud is based upon

nondisclosure, there can be no fraud absent a duty to speak.”).

As we held in LIBOR IV, entities that were merely involved in the

sale of LIBOR-based financial instruments “had no duty under

contract law to advise sophisticated investors of LIBOR-related

risks, no duty to deal at any particular price, and no ongoing

duties of good faith after concluding a sale on bargained-for

terms.”    2015 WL 6243526, at *75.        Therefore, we do not exercise

specific jurisdiction over defendants who were merely involved in

the sale of floating-rate notes to Schwab. 69

      Jurisdiction Based on False LIBOR Submissions

      Schwab also asserts that we should exercise jurisdiction over

Non-Counterparty     defendants     for    their   allegedly    false   LIBOR

submissions in furtherance of the conspiracy, reasoning that there

is “at least a ‘but for’ connection between the sale of floating-




      68 Whether a selling entity had a duty to disclose may be an issue of
merits, not of jurisdiction. However, since defendants raise the issue as one
of jurisdiction, see Defs.’ Joint MTD PJ Reply, at 13-15, we address it here.
      69 We still exercise specific jurisdiction over four of the five Panel

Bank defendants (Bank of America, N.A., Deutsche Bank AG, Royal Bank of Canada,
and The Royal Bank of Scotland plc) based on Schwab’s allegations that they
issued notes in the United States or placed notes for sale with U.S.-based
agents.

                                      62
rate notes to Schwab . . . and Section 10(b) claims against all

Defendants based on their false LIBOR quotes.”            Schwab Br., at 17.

      As a threshold matter, a private cause of action under Section

10(b) of the Exchange Act is limited to “actual . . . sellers” of

securities.      Blue Chip Stamps, 421 U.S. at 731.              Thus, Schwab

cannot assert 10(b) claims against Non-Counterparty defendants.

In addition, as defendants point out, § 10(b) of the Exchange Act

may not be the predicate of a conspiracy claim.                    See, e.g.,

Dinsmore v. Squadron, Ellenoff, Plesent, Sheinfeld & Sorkin, 135

F.3d 837, 841 (2d Cir. 1998).            Even if such a cause of action

existed under the Exchange Act, the Second Circuit held that the

alleged conspiracy to manipulate LIBOR “had nothing to do with the

California     transactions.”         See    Schwab,     883    F.3d   at    87.

Furthermore,     we   have   repeatedly     rejected    the    assertion    that

defendants had sufficient contacts with the United States by

transmitting LIBOR data to data vendors in the United States.                See

supra Part III.2.4.      To the extent that Thomson Reuters had a role

in the setting of all LIBOR benchmarks, it was a pre-existing one

as a calculation agent of the BBA, who is neither a defendant nor

a co-conspirator in this action. 70         See LIBOR VI, 2016 WL 7378980,

at *10.     Accordingly, we do not exercise specific jurisdiction


      70 The BBA’s limited use of Thomson Reuters as its calculation agent simply

does not change the fact that the setting of LIBOR rates for 10 currencies,
including the U.S. Dollar, took place at 11:00 AM London time. See British
Bankers’ Ass’n, Understanding the Construction and Operation of BBA LIBOR -
Strengthening for the Future, Jun. 10, 2008, § 9.1.

                                       63
over Non-Counterparty defendants for Schwab’s Exchange Act claims

based on the allegations of false LIBOR submissions.

             2.3. Pendent Jurisdiction over State Law Claims

       As    relevant     here,   the      doctrine    of      pendent   personal

jurisdiction provides that “where a federal statute authorizes

nationwide service of process, and the federal and state claims

derive from a common nucleus of operative fact, the district court

may assert personal jurisdiction over the parties to the related

state law claims even if personal jurisdiction is not otherwise

available.”     IUE AFL–CIO Pension Fund v. Herrmann, 9 F.3d 1049,

1056   (2d    Cir.   1993)     (citation      and   internal     quotation   marks

omitted).     However, pendent jurisdiction “need not be exercised in

every case in which it is found to exist.                   It has consistently

been   recognized       that   pendent     jurisdiction     is    a   doctrine     of

discretion, not of plaintiff’s right.”                United Mine Workers v.

Gibbs, 383 U.S. 715, 726 (1966).              In determining whether pendent

jurisdiction should be exercised, a federal court must consider

“judicial economy, convenience and fairness to litigants.”                   Id.

       As discussed infra, see Part IV.3.2, all of Schwab’s Exchange

Act claims for which defendants were not dismissed for lack of

personal jurisdiction survive defendants’ motion to dismiss for

failure to state a claim.         And as we did in LIBOR IV, we exercise

pendent personal jurisdiction over those defendants for state law

claims deriving from “a common nucleus of operative fact” as

                                         64
Schwab’s surviving Exchange Act claims.                  See 2015 WL 6243526, at

*24.    Conversely, since we have dismissed Schwab’s 10(b) claims

that are based on allegedly false LIBOR submissions, we do not

exercise     pendent       party     jurisdiction          over    Non-Counterparty

defendants for Schwab’s fraud (and aiding and abetting) claims,

which are based on the same factual predicate. 71

       Schwab urges a different outcome, arguing that we should

exercise     pendent       party     jurisdiction          over    Non-Counterparty

defendants    for    its    state    law    claims    premised      on   false    LIBOR

submissions     because      those      claims       and    its     federal      claims

“substantially overlap.”             Schwab Br., at 19 (quoting Cohen v.

Facebook,    Inc.,    252    F.     Supp.    3d   140,     154    (E.D.N.Y.   2017)).

However, Schwab’s surviving Exchange Act claims are, as defendants

point out, based on Floating-Rate Issuer defendants’ failure to

disclose the artificial suppression of LIBOR in their issuance of

notes in the United States.            Thus, all factual events underlying

the federal claims took place in the United States, while allegedly

false LIBOR submissions occurred in London. 72 Moreover, exercising


      71 As discussed infra, see Part IV.3.5, we dismiss Schwab’s claims of

tortious interference against certain Panel Bank defendants because the claims
are time-barred and insufficiently pled.       But even if the claims survived
defendants’ motion to dismiss, we would still decline to exercise pendent
jurisdiction over defendants for those claims because they are based on those
defendants’ allegedly false LIBOR submissions to the BBA.
      72 Schwab asserts that we should exercise specific jurisdiction over Non-

Counterparty defendants for state law claims under the conspiracy theory of
jurisdiction. Even if California recognized conspiracy jurisdiction (which it
does not, see supra note 29), Schwab fails to plausibly allege conspiracy
jurisdiction because defendants’ alleged acts, see Schwab SAC ¶¶ 257-64, are
not overt acts in furtherance of the alleged conspiracy. See supra Part III.2.4.

                                            65
pendent party jurisdiction over Non-Counterparty defendants, many

of whom are foreign and had no contacts of their own with the

United States, “would not comport with notions of fair play and

substantial justice.”        Laydon v. Mizuho Bank, Ltd., No. 12-cv-3419

(GBD), 2015 WL 1515358, at *6 (S.D.N.Y. Mar. 31, 2015); see also

Brown v. Lockheed Martin Corp., 814 F.3d 619, 625 (2d Cir. 2016).

     Finally,    as     we   noted   in   LIBOR    IV,   the    Second     Circuit

“recognizes a version of pendent personal jurisdiction under which

a federal court may ‘entertain [state-law] claims that are not

expressly covered by the long-arm statute, so long as they derive

from the same nucleus of operative fact as claims that are.’”                   2015

WL 6243526, at *23 n.40 (alteration in original) (quoting Hanly v.

Powell Goldstein, L.L.P., 290 F. App'x 435, 438 (2d Cir. 2008)).

“This judge-made exception to the general rule that a federal court

must look to the law of the forum state to determine whether

personal   jurisdiction       must   lie,”   id.   (citation         and   internal

quotation marks omitted), may have bearing on Schwab’s attempt to

establish jurisdiction over some Indirect Counterparty defendants

who “affirmatively directed notes for sale in California . . .

through Bank Affiliates that acted as agents for the purpose of

selling notes.”         Schwab SAC ¶ 245.          But Schwab alleges that

defendants designated the affiliates as their selling agents and

provided     offering    materials    that    specified        the    affiliates’

“authority    and     permissible    activities      with      respect     to   the

                                      66
offering.”     Id. ¶ 131.        Since Schwab’s allegations sufficiently

show that the affiliates acted “for the benefit of, with the

knowledge    and   consent       of,   and   under   some   control     by,   the

nonresident principal,” Schwab, 883 F.3d at 85, we can (and do)

exercise     specific      jurisdiction      over    Indirect    Counterparty

defendants based on their affiliates’ activities.                      Thus, the

consideration of the Second Circuit’s rule is academic.

      3.    Motion to Dismiss Schwab’s Claims Based for Failure to
            State a Claim

      Defendants    move    to    dismiss    under   Rule   12(b)(6)    Schwab’s

federal claims and its state law claims for: (1) unjust enrichment

premised on Schwab’s purchase of fixed-rate notes; and (2) tortious

interference with contracts.           Only Schwab’s 10(b) claims against

Floating-Rate Issuer defendants survive the motion. 73

            3.1. Addition of New Defendants and Claims

      We first address Schwab’s amendments that identify: (1) Bank

of Scotland plc, Credit Suisse AG, Lloyds Bank plc, and Royal Bank

of Scotland plc as Panel Bank defendants, see, e.g., Schwab SAC ¶

48 n.48 (citing Fed. R. Civ. P. 15(c)(1)); and (2) certain Indirect

Counterparty defendants as both direct and indirect sellers of

financial instruments, see, e.g., id. ¶ 161 (identifying Bank of




      73 The parties agree that Schwab’s 10(b) claims exclude floating-rate

instruments with maturities of less than nine months. See 15 U.S.C. § 78c(a)(10)
(excluding from the definition of a “security” any note “which has a maturity
at the time of issuance of not exceeding nine months”).

                                        67
America, N.A., Royal Bank of Canada, and Royal Bank of Scotland

plc as having conducted “direct transactions” with Schwab).

      In its previous complaints in this action, filed in April

2013 (ECF No. 1, 13-cv-7005 (NRB)) and October 2014 (ECF No. 672),

Schwab incorrectly identified certain members of the LIBOR panel.

For example, in its April 2013 complaint that was originally filed

in California state court and removed to federal court, Schwab

identified Credit Suisse Group AG (the parent company of the Credit

Suisse entities) as a member of the LIBOR panel even though Credit

Suisse AG is the entity that served on the panel.             See April 2013

Compl., 13-cv-7005 (NRB), ECF No. 1-1, ¶¶ 39, 49.               Schwab made

similar mistakes with respect to three other entities.            See id. ¶¶

43   (identifying    Lloyds    Banking    Group   plc   and    HBOS   plc    as

defendants), 46 (identifying The Royal Bank of Scotland Group plc

as a defendant), 49 (identifying defendants as panel members).

      Schwab moves to correct its mistakes by substituting for the

erroneously    named    defendants    their   affiliated      entities      that

actually served on the LIBOR panel during the relevant period. 74

Schwab asserts that it did not learn the true identities of the

LIBOR Panel Banks until November 2014, when the banks’ employee

declarations, see ECF Nos. 767, 781, 784, identified the entities

that served on the LIBOR panel.           Defendants object to Schwab’s


      74Schwab removes the original defendants from those claims deriving from
service on the LIBOR panel. However, Schwab continues to name the original
defendants in its Section 20(a) and fraud claims as parent company defendants.

                                     68
amendments and argue that Schwab attempts to impermissibly add new

defendants.    See Joint Mem. of Law in Supp. of Defs.’ Mot. for

Partial Dismissal of Schwab and Doral Compls. For Failure to State

a Claim (“Defs.’ Joint MTD Br.”), at 19-21, ECF No. 2623.

       We accept Schwab’s position that it merely seeks to correct

its mistake concerning the proper identity of the relevant parties

by now bringing its claims against defendants who “knew or should

have known that [they] would have been named as . . . defendant[s]

but for an error.”       Krupski v. Costa Crociere S.p.A., 560 U.S.

538, 548 (2010); see also Datskow v. Teledyne, Inc., 899 F.2d 1298,

1302    (2d   Cir.    1990)    (holding     that   plaintiffs’    complaint

sufficiently alerted the erroneously named corporate defendant’s

affiliated entity that plaintiffs sought to sue it by including

details concerning that entity). In its original complaint, Schwab

clearly indicated that it sought to bring its claims against the

entities that served on the LIBOR panel, and thus those entities

will not be “prejudiced in defending” themselves in the litigation.

Fed. R. Civ. P. 15(c)(1)(C)(i).

       Schwab also seeks to clarify that, based on its transaction

data, certain Indirect Counterparty defendants sold notes both

directly and indirectly to Schwab.           Though Schwab thus seeks to

bring new claims against some of the original defendants based on

transaction data that it had since the beginning of its lawsuit,

the    amendments    would   neither   “require    [defendants]   to   expend

                                       69
significant additional resources to conduct discovery and prepare

for trial” nor “significantly delay the resolution of the dispute.”

Pasternack v. Shrader, 863 F.3d 162, 174 (2d Cir. 2017) (internal

quotation marks omitted).          Therefore, we allow the amendments. 75

            3.2. Exchange Act § 10(b) Claims

       Defendants    assert    that     we    should    dismiss    Schwab’s   10(b)

claims because Schwab continues to fail to adequately plead loss

causation.      See LIBOR IV, 2015 WL 6243526, at *70 (rejecting

Schwab’s theory that it suffered losses on floating-rate notes

purchased and interest paid during the persistent suppression

period because any downward distortion in the LIBOR rate would

have been offset by a reduction in the price of the instrument).

As discussed in Part II of this opinion, Schwab vacated our

dismissal of Schwab’s 10(b) claims based on floating-rate notes. 76

The Second Circuit reasoned that Schwab could have plausibly

alleged two potential theories of loss causation: Schwab could

have    incurred    losses    if   it   “held    a     mispriced   instrument   to




       75At oral argument, we asked defendants whether allowing these new claims
would subject them to any prejudice “beyond potentially [rendering them] liable
for additional damages.”     Tr. 10:3-22.    Defendants simply stated that the
amendments should not be allowed because they were not specifically “permitted
by the mandate of the Second Circuit to this Court” in Schwab. Id. However,
the Circuit’s mandate did not preclude such amendments, and Rule 15(a) vests
the Court with broad discretion to permit amendments “when justice so requires.”
      76 The Second Circuit, however, upheld our rejection of Schwab’s loss

causation theory based on suppressed interest payments made during the
persistent suppression period. See Schwab, 883 F.3d at 93 (“We agree with the
district court that to the extent that Schwab seeks to impose liability for
false LIBOR submissions that affected the amount of money it received on
instruments it had already purchased, its claims fail.” (emphasis omitted)).

                                         70
maturity”    or   “tried    to   sell        [the   instrument]    after     LIBOR

manipulation was revealed.”        Schwab, 883 F.3d at 93.           The Circuit

instructed Schwab to add on remand “allegations clarifying the

loss causation theory or theories on which it relied.”                 Id.

      In light of Schwab, we now find that Schwab has adequately

clarified its theory and plausibly alleged loss causation.                   As the

Circuit noted, Schwab’s burden here is “not a heavy one.”                  Loreley

Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160,

187 (2d Cir. 2015).         Schwab must simply give defendants “some

indication” of the actual loss and “of a plausible causal link

between the loss and the alleged fraud.”              Schwab, 883 F.3d at 93

(citation and internal quotation marks omitted).                  Schwab alleges

that it held “virtually all” 77 of its floating-rate notes from

issuance to maturity and that “each time a coupon payment was made,

Schwab received less than it would have received absent Defendants’

suppression of LIBOR.”       Schwab SAC ¶ 194.         Applying the Circuit’s

rationale in Schwab, we find that these allegations plausibly

provide a causal link between the alleged losses (i.e., lower

amounts on coupon payments) and defendants’ allegedly fraudulent

manipulation of LIBOR.


      77 Schwab admits that it did not hold all of the notes to maturity. See
Letter from Michael J. Miarmi to the Court, Feb. 12, 2019, ECF No. 2794. Whether
Schwab held all of its notes to maturity is, defendants argue, “central to
determining whether [Schwab] has stated a claim.”       See Letter from Alan C.
Turner to the Court, Feb. 25, 2019, ECF No. 2821. However, the Second Circuit
found that, “if Schwab tried to sell a floating-rate instrument after LIBOR
manipulation was revealed, it might have been forced to sell at a loss.” See
Schwab, 883 F.3d at 93.

                                        71
      Defendants also move to dismiss Schwab’s 10(b) claims that

they argue are based on the purchase or sale of instruments that

are not “securities” under the Exchange Act.                 See 15 U.S.C. §

78c(a)(10).      The appendices that Schwab filed with its second

amended complaint contain detailed information about the financial

transactions that serve as the factual predicates of Schwab’s

claims. In one appendix, Schwab lists transactions involving “time

certificates,”     see, e.g., Schwab SAC App’x A, at 95 (transactions

numbered FL943-946), which Schwab alleges are floating-rate notes

purchased from broker-dealers.         Defendants contend that the “time

certificates” are certificates of deposit that are insured by the

FDIC and are “protected by the reserve, reporting, and inspection

requirements of the federal banking laws.”            Marine Bank v. Weaver,

455 U.S. 551, 558 (1982).            While such certificates would not

constitute    securities     under    Marine      Bank,   defendants   fail   to

identify a single allegation in Schwab’s complaint that suggests

that the instruments are so regulated. 78             Accepting as true all

factual    allegations    and   drawing     all    reasonable   inferences    in

Schwab’s favor, we find it plausible that the instruments are

widely offered securities that are not “abundantly protected under

the federal banking laws.”        Id. at 559.




      78As a matter of fact, Schwab, in response to our request at oral argument,
submitted evidence that the instruments at issue were not regulated by the FDIC.
See Letter from Michael J. Miarmi, Feb. 12, 2019, ECF No. 2794.

                                       72
             3.3. Exchange Act § 20(a) Claims

        Schwab asserts 20(a) claims against the parent companies of

the Panel Bank defendants that are the subject of the 10(b)

claims. 79   To establish a prima facie case under Section 20(a) of

the Exchange Act, plaintiff must show: (1) “a primary violation by

the controlled person”; (2) “control of the primary violator by

the targeted defendant”; and (3) “that the controlling person was

in some meaningful sense a culpable participant in the fraud

perpetrated by the controlled person.”                      S.E.C. v. First Jersey

Sec.,    Inc.,   101    F.3d   1450,       1472-73    (2d    Cir.    1996)      (internal

quotation    marks      and    alterations         omitted).         As   the    parties

recognize, “this Court has consistently sided with most judges in

the   District    and    found      that    a    plaintiff    must    plead      culpable

participation with scienter.”               In re ForceField Energy Inc. Sec.

Litig., No. 15-cv-3020 (NRB), 2017 WL 1319802, at *16 (S.D.N.Y.

Mar. 29, 2017) (emphasis added).                Therefore, to withstand a motion

to dismiss a 20(a) claim, a plaintiff “must allege, at a minimum,

particularized       facts     of    the        controlling    person’s         conscious




      79 Schwab also brings a 20(a) claim against Barclays Bank plc for non-

defendant Barclays Capital Inc.’s “violations of Section 10(b) in failing to
disclose, in soliciting and selling floating-rate notes to Schwab, that LIBOR
was suppressed.” Schwab SAC ¶ 198. Since a broker or selling agent does not
have a duty to disclose LIBOR manipulation, see supra Part IV.2.2, Schwab fails
to allege any primary violation by Barclays Capital, and it therefore cannot
establish control liability against Barclays Bank plc. See ATSI Commc’ns, Inc.
v. Shaar Fund, Ltd., 493 F.3d 87, 108 (2d Cir. 2007) (holding that control
person liability could not be established when the plaintiff failed to allege
any primary violation by the controlled entity).

                                            73
misbehavior or recklessness.”       In re MBIA, Inc., Sec. Litig., 700

F. Supp. 2d 566, 598 (S.D.N.Y. 2010).

     In support of its 20(a) claims, Schwab advances two theories

of control person liability. First, Schwab asserts that the parent

company defendants are liable for their Panel Bank subsidiaries’

alleged false LIBOR submissions to the BBA.         See Schwab SAC ¶ 196.

Second, Schwab argues that the parent company defendants are liable

for their Panel Bank subsidiaries’ failure to disclose the alleged

LIBOR manipulation in their issuance of floating-rate notes.             Id.

¶ 197.    However, both theories fail because Schwab does not set

forth any particularized factual allegation that demonstrates the

parent company defendants’ culpable participation. 80 Schwab merely

alleges that each of the parent company defendants was “a culpable

participant in the fraud” alleged in Schwab’s complaint.             Schwab

SAC ¶ 483.    Such a general and conclusory allegation of culpable

participation cannot withstand defendants’ motion.

     Schwab misleadingly cites our prior ruling in LIBOR IV in

support of its argument that it has sufficiently alleged the parent

company defendants’ culpable participation.         In LIBOR IV, we found

that, for fraud by omission in the course of offering or trading

securities, it is sufficient for purposes of pleading scienter “to



      80 Since we have rejected Schwab’s 10(b) claims premised on false LIBOR

submissions to the BBA, the first theory also fails on the independent ground
that Schwab has failed to plausibly allege a primary violation by Panel Bank
defendants. See ATSI, 493 F.3d at 108.

                                     74
state    plausibly       that   defendants       were     either     themselves

manipulating     LIBOR    or    that    defendants      were    large   banking

institutions with access to nonpublic data about real inter-bank

transactions.”     2015 WL 6243526, at *58.             Specifically, Schwab

argues that, since the parent company defendants are large banking

institutions who could have plausibly known of the manipulation

“when LIBOR suppression became so widespread,” id., Schwab asserts

that it is “highly plausible that the Parent Company Defendants

knew about or recklessly disregarded” the Panel Bank defendants’

manipulation of LIBOR, Schwab Br., at 39.              However, as defendants

correctly point out, the ruling in LIBOR IV concerned whether a

Counterparty defendant had a duty to disclose facts, such as

suppressed LIBOR rates, that are “basic to the transaction and

when the customs of the trade . . . would reasonably demand

disclosure.”     See 2015 WL 6243526, at *57.            We have never found

that    the   parent     companies     knew    about    or     participated   in

manipulating LIBOR, and Schwab does not allege particularized

facts that demonstrate “a showing of both fraudulent conduct and

a culpable state of mind” by the defendants.                 Steed Fin. LDC v.

Nomura Sec. Int’l, Inc., No. 00-cv-8058 (NRB), 2001 WL 1111508, at

*10 (S.D.N.Y. Sept. 20, 2001).              Therefore, we dismiss Schwab’s

20(a) claims against the parent company defendants.




                                       75
            3.4. Unjust Enrichment Claims 81

      In LIBOR IV, we dismissed Schwab’s unjust enrichment claims

mainly for lack of personal jurisdiction. 82               In this motion,

defendants argue that we should dismiss Schwab’s unjust enrichment

claims against defendants who issued fixed-rate notes because,

based on the Circuit’s affirmance of our dismissal of Schwab’s

Exchange Act and fraud claims 83 premised on fixed-rate notes,

Schwab cannot and does not plausibly allege that it was harmed by

the alleged LIBOR suppression on fixed-rate notes. 84


      81 The parties agree that Schwab’s unjust enrichment claims based on

floating-rate notes are limited to the notes that were issued by Floating-Rate
Issuer defendants.   However, defendants request that, since Schwab does not
specifically state that it seeks to recover from defendants based only on their
issuance of floating-rate notes (and not on their sale of floating-rate notes),
we require Schwab to file a corrected complaint. See Joint Reply Mem. of Law
in Supp. of Defs.’ Mot. for Partial Dismissal of Schwab and Doral Compls. for
Failure to State a Claim (“Defs.’ Joint MTD Reply”), at 9 n.10, ECF No. 2697.
Since Schwab has confirmed that its unjust enrichment claims based on floating-
rate notes are “limited to transactions in which those Defendants issued the
notes,” Schwab Br. 47 n.20, no correction is necessary.
      82 As discussed in Part II of this opinion, we also held that they were

partially time-barred, see LIBOR IV, 2015 WL 6243526, at *177, but that ruling
was vacated in Schwab, see 883 F.3d at 96-98.
      83 We dismissed the state law fraud claims because “plaintiffs who used

LIBOR-based pricing to decide whether to invest in LIBOR-based instruments”
were relying on the “fraud on the market” doctrine that was rejected under
California law. LIBOR IV, 2014 WL 6243526, at *65. The Circuit found that,
because Schwab’s allegations went “beyond the bare assertion that Defendants’
fraudulent LIBOR submissions were embedded in the price of fixed-rate
instruments,” we erred in finding that Schwab was relying on that doctrine.
Schwab, 883 F.3d at 91. The Circuit, however, affirmed our dismissal because
defendants had no reason to expect that Schwab would consider LIBOR in deciding
whether to buy fixed-rate notes, which did not reference LIBOR at all. Id. at
91-92; see also supra Part II.
      84  The parties disagree as to: (1) whether Schwab asserted unjust
enrichment claims based on fixed-rate notes in the first amended complaint; and
(2) whether defendants waived their right to dismiss the claims under Rule
12(b)(6) by not raising the argument in their initial motion to dismiss. Since
Schwab alleged that it purchased both fixed-rate and floating-rate instruments,
see Schwab’s Amend. Compl., ECF No. 672, ¶¶ 5, 12, 270, and did not specify
which instruments served as the basis for its unjust enrichment claims, we draw
a reasonable inference in Schwab’s favor and conclude that Schwab asserted
unjust enrichment claims based on both fixed-rate and floating-rate notes. We

                                      76
     Under California law, the legal elements of unjust enrichment

are “receipt of a benefit and unjust retention of the benefit at

the expense of another.”       Lectrodryer v. SeoulBank, 77 Cal. App.

4th 723, 726 (2000); see also First Nationwide Sav. v. Perry, 11

Cal. App. 4th 1657, 1662 (1992).          “The term ‘benefit’ denotes any

form of advantage.”      F.D.I.C. v. Dintino, 167 Cal. App. 4th 333,

346 (2008) (internal quotation marks omitted).               The equitable

remedy of restitution “is designed to restore the aggrieved party

to his or her former position by return of the [benefit] or its

equivalent in money.”      Id. (citation omitted).

     Schwab conclusorily asserts that defendants who issued fixed-

rate notes were unjustly enriched because the LIBOR suppression

“caused Schwab to receive lower returns on those notes in exchange

for the use of its money than if the suppression had not occurred.”

Schwab SAC ¶ 208.     See also   id. ¶ 139 (“[T]o the extent LIBOR was

suppressed during the Relevant Period, the yield received on

[fixed-rate notes] would have been correspondingly lower.”).              In

making this claim, Schwab fails to understand that a yield rate on

a bond is calculated based on its price and interest rate.               The

price fluctuates based on macroeconomic conditions and, unless

defendants had a magical, unilateral power to control the world

economy, they could not have manipulated the yield rates on fixed-



also conclude that defendants did not waive their right to challenge Schwab’s
fixed-rate unjust enrichment claims. See Fed. R. Civ. P. 12(h)(2).

                                     77
rate notes and received monetary benefits.              Furthermore, as the

Second Circuit found, Schwab “received exactly what it expected”

when it purchased fixed-rate notes.           Schwab, 883 F.3d at 96.

       Schwab also asserts that suppressed LIBOR rates allowed the

issuing defendants to “offer less interest in return for the use

of Schwab’s money.”        Schwab SAC ¶ 208. But there is no allegation

that defendants either took LIBOR into consideration when setting

interest rates on fixed-rate notes or suppressed LIBOR in order to

set low interest rates on the notes.           In fact, Schwab cannot link

defendants’ alleged profits from issuing fixed-rate notes to LIBOR

manipulation because fixed-rate notes do not “reference or relate

to Defendants’ LIBOR submissions in any way.”           Schwab, 883 F.3d at

96.    In other words, there is no causal connection between LIBOR

manipulation and the profits that defendants allegedly reaped from

Schwab. 85   Schwab even admits that using LIBOR as a reference point

“to evaluate [the] credit and market risks” of investments was an

independent decision made by investors; issuers do not quote fixed-

rate   instruments    in    terms   of    LIBOR.    Schwab    SAC   ¶   139-40.


      85 Schwab argues that, under California law, pleading unjust enrichment

“at most requires alleging but-for caus[ation].”     Schwab Br., at 47 (citing
Uzyel v. Kadisha, 188 Cal. App. 4th 866, 892 (2010)).          This is a gross
misinterpretation of the Uzyel decision.     The plaintiff in Uzyel brought a
breach of trust suit against a trustee seeking a disgorgement of profits made
through the alleged breach. The court found that the plaintiffs did not need
to trace the misappropriated funds in the trust to the profit that the trustee
gained by using the funds. Rather, the plaintiff could prevail on an unjust
enrichment claim if the plaintiff could “establish a sufficient causal
relationship between the wrongful conduct and the defendant’s profits.” Uzyel,
188 Cal. App. 4th at 892. The court did not hold that alleging but-for causation
was sufficient to plead a plausible unjust enrichment claim.

                                         78
Following Schwab’s line of reasoning, anyone who decided to use

LIBOR as a benchmark in comparing investment options – which would

include virtually all investors in the world, since “LIBOR is a

component    or    benchmark    used   in    countless   business   dealings,”

Gelboim, 823 F.3d at 765 – would be able to bring suit against

defendants.       See Schwab, 883 F.3d at 92.

      In sum, as Schwab fails to plausibly allege that Fixed-Rate

Issuer defendants were unjustly enriched, we dismiss Schwab’s

unjust enrichment claims based on fixed-rate notes.

            3.5. Tortious Interference Claims

      Schwab previously asserted claims for tortious interference

with prospective economic advantage, which we dismissed for lack

of personal jurisdiction in LIBOR IV.                Schwab now brings new

tortious interference claims, this time on the ground that certain

Panel Bank defendants 86 interfered with Schwab’s contracts with the

defendants’ affiliated entities.             Defendants argue that these new

claims are both time-barred and meritless.

      Federal     Rule   of    Civil   Procedure    15(c)(1)(B)     permits   an

amendment to a complaint to relate back to the original pleading

if “the amendment asserts a claim or defense that arose out of the

conduct, transaction, or occurrence set out — or attempted to be

set out — in the original pleading.”            Fed. R. Civ. P. 15(c)(1)(B).


      86Schwab asserts these claims against Panel Bank defendants Bank of Tokyo
Mitsubishi UFJ, Ltd., Citibank, N.A., HSBC Bank plc, JPMorgan Chase Bank, N.A.,
and The Royal Bank of Scotland plc.

                                        79
As we have explained, “a viable tortious interference claim alleges

that a panel bank entity intended to disrupt a specific contract.”

LIBOR IV, 2015 WL 6243526, at *148.                 Yet Schwab made no allegations

in its original and first amended complaints related to this unique

factual predicate.             In fact, it failed to specify any contract

with   which      defendants         allegedly      interfered.         Rather,      Schwab

alleged     that       Panel    Bank    defendants’           manipulation     of     LIBOR

interfered     with      an    economic       relationship        between     Schwab    and

unspecified        “issuers      and     sellers         of     LIBOR-based     financial

instruments” “by defeating the parties’ expectations that LIBOR

would be set honestly and accurately and would provide a fair

benchmark for [] LIBOR-based financial instruments.”                           April 2013

Compl. ¶¶ 346-47; Schwab’s Amend. Compl. ¶¶ 336-37.                           Even though

both sets of claims concern the same underlying event (defendants’

alleged     manipulation        of    LIBOR)       and   ultimate     result    (Schwab’s

financial loss from receiving lower payments or overpaying for

financial instruments), Schwab’s new claims are based on a distinct

set of contracts that were not specified or referenced in the

original complaint.            See Nettis v. Levitt, 241 F.3d 186, 193 (2d

Cir. 2001) (holding that the plaintiff’s new claim did not relate

back   to   his    original      complaint         because      the   new   claim,    while

stemming from the same event as the original claims, was based on

“an entirely distinct set” of facts), overruled on other grounds

by   Slayton      v.    Am.    Exp.    Co.,    460       F.3d   215   (2d   Cir.     2006).

                                              80
Therefore, we find that the new claims do not relate back to its

original complaint under Rule 15. Accordingly, they are untimely.

       Even if we assume arguendo that Schwab’s new claims relate

back, they fail on the merits in any event.                Under California law,

Schwab must plead: “(1) a valid contract between [Schwab] and a

third party; (2) defendant’s knowledge of this contract; (3)

defendant’s       intentional   acts    designed      to   induce   a   breach   or

disruption of the contractual relationship; (4) actual breach or

disruption of the contractual relationship; and (5) resulting

damage.”       Pac. Gas & Elec. Co. v. Bear Stearns & Co., 791 P.2d

587, 589-90 (Cal. 1990) (en banc).                 In LIBOR IV, we allowed

tortious interference claims to proceed as to bonds issued by

corporate affiliates because it was “plausible that corporate

affiliates are aware of each other’s financing arrangements.” 87

2015    WL    6243526,   at   *84.     Relying   on    that    decision,   Schwab

conclusorily alleges without any factual specificity that the

Panel Bank defendants “acted with the knowledge” that interference

with        Schwab’s   contractual     relationships          was   “certain     or

substantially certain to result from” the manipulation of LIBOR.

Schwab SAC ¶ 512-13.          However, even assuming (without deciding)

that such an allegation suffices to plead the “knowledge” element

of a tortious interference claim, LIBOR IV predates the Second


       87In addition, we held that plaintiffs “must ultimately prove that the
issuing entity breached the implied covenant by assisting in the panel entity’s
LIBOR manipulation.” LIBOR IV, 2015 WL 6243526, at *84.

                                        81
Circuit’s decisions in Schwab, in which the Circuit determined

that “the conspiracy to manipulate LIBOR had nothing to do with”

LIBOR-based financial transactions. 883 F.3d at 87. If the object

of the pled conspiracy had nothing to do with LIBOR-based financial

transactions, it is not plausible that the Panel Bank defendants’

manipulation of LIBOR was an intentional act designed to induce

their affiliates to breach or disrupt their contracts with Schwab.

Because Schwab fails to plausibly allege at least one required

element, we dismiss its new claims of tortious interference with

contracts in their entirety. 88

      4.    Motion to Dismiss Doral’s Claims for Lack of Personal
            Jurisdiction

      In Part III of this Memorandum and Order, we considered and

mostly rejected the FDIC’s proposed amendments related to personal

jurisdiction,      which    are    substantially      similar    to    Doral’s

jurisdictional allegations.         We do not repeat our rulings from

Part III, though they apply here with equal force. 89                   We do,

however, address two jurisdictional issues that are specific to

Doral’s claims concerning swap transactions.




      88 Even if Schwab’s new tortious interference claims were timely and
meritorious, we would not exercise pendent jurisdiction over them because Schwab
asserts the claims against Non-Counterparty defendants based on their allegedly
false LIBOR submissions in London. See supra Part IV.2.3.
      89 We explicitly state that Doral’s claims against Non-Counterparty
defendants based on conspiracy jurisdiction are dismissed for lack of
jurisdiction.

                                      82
     First, defendants argue that personal jurisdiction cannot be

premised on Doral’s swap transactions that occurred before the

alleged LIBOR manipulation period.      Defs.’ Joint MTD PJ Reply, at

15 n.16.   Since Doral does not explain how defendants can be held

liable for transactions that were not induced by their allegedly

fraudulent omissions, we reject its attempt to establish personal

jurisdiction over defendants for claims based on swap transactions

that occurred before the relevant time period.

     Second,   defendants   challenge   Doral’s   reliance   on   forum

selection clauses in its swap agreements that submit parties “to

the jurisdiction of the Courts of the State of New York,” reasoning

that such clauses do not include federal courts located in New

York.   See Beach v. Citigroup Alternative Investments LLC, No. 12-

cv-7717 (PKC), 2014 WL 904650, at *8 (S.D.N.Y. Mar. 7, 2014) (“[A]

majority of courts have held that ‘the courts of’ a state refers

only to state courts, and not to state and federal courts.”).

Doral argues that Beach is inapposite because the forum selection

clause at issue in Beach vested “exclusive” jurisdiction in the

courts of the state, whereas the clauses at issue here do not

require such exclusivity.   Pls.’ Joint PJ Br., at 5 n.5.    However,

the Beach court’s analysis does not in any way turn on the issue

of exclusivity.    Rather, the court only considered the clause’s

use of the word “of,” rather than “in.”     Beach, 2014 WL 904650, at

*8 (“The word ‘of’ denotes the source of a court’s authority and

                                 83
is more than its mere location.            The courts ‘of’ a state are courts

whose authority derive[s] from that state’s power.”).                   Therefore,

we agree with defendants and reject Doral’s reliance on the forum

selection clauses to establish jurisdiction in this forum.

      5.     Motion to Dismiss Doral’s Claims for Failure to State
             a Claim

      Doral asserts federal antitrust claims as well as numerous

state law claims.      Many of Doral’s state law claims 90 are identical

to the FDIC’s claims that, as Doral acknowledges, were previously

dismissed by this Court. 91          Therefore, we consider only the claims

that Doral addresses in response to defendants’ motion to dismiss

for failure to state a claim.

             5.1. Fraud, Tortious Interference, and Negligent
                  Misrepresentation Claims

      Defendants       move     to    dismiss       Doral’s    fraud,      tortious

interference, and negligent misrepresentation claims as untimely

in   whole   or   in    part.        See   Defs.’    Joint    MTD   Br.,    at   22.

Specifically,      defendants          argue     that        Doral’s     negligent


      90 The claims include: fraud and negligent misrepresentation claims (and
related aiding and abetting and civil conspiracy claims) based on allegedly
false statements about LIBOR; fraud by omission claims against Non-Counterparty
defendants; tortious interference with contract claims (and related aiding and
abetting and civil conspiracy claims) that exceed the scope permitted under
LIBOR IV, 2015 WL 6243526, at *84; tortious interference with prospective
economic advantage claims (and related aiding and abetting and civil conspiracy
claims); and a breach of the implied covenant of good faith and fair dealing
claim against Credit Suisse International.
      91 At oral argument, the FDIC conceded that its proposed second amended

complaint, which incorporates Doral’s complaint, includes claims that have
previously been dismissed by this Court for the sole purpose of preserving them
for appeal. Tr. 34:16-25. Furthermore, the FDIC confirmed that it was not
asserting the claims anew by adding Doral as one of the plaintiffs in its
consolidated complaint.

                                           84
misrepresentation claim is fully time-barred, while its fraud,

tortious interference, and related aiding and abetting claims are

time-barred insofar as they accrued on or before February 26, 2009.

      The parties’ dispute centers on the proper accrual date for

Doral’s claims. 92    Relying on LIBOR V, in which we considered the

timeliness of the claims asserted by the Government Development

Bank for Puerto Rico (GDB), defendants argue that Doral, like GDB,

was on inquiry notice of its state law claims no later than May

29, 2008.     See Defs.’ Joint MTD Br., at 23-26.              Thus, Doral’s

claims accrued on May 29, 2008, and the one-year limitations period

expired on May 29, 2009.         See Defs.’ Joint MTD Reply, at 21-22.

Doral claims that, since this Court found Puerto Rico to be a “weak

inquiry notice” jurisdiction in which it would have taken one year

for “a sophisticated investor to discover that he had been injured

by the panel banks’ LIBOR suppression,” LIBOR IV, 2015 WL 6243526,

at *135, Doral’s claims did not accrue until May 29, 2009, and the




      92 The parties agree that Puerto Rico’s one-year statute of limitations
applies to Doral’s tort claims. See Pls.’ Joint Non-PJ Br., at 12 (applying
Puerto Rico’s one-year statute of limitations); Defs.’ Joint MTD Br., at 23
(same); see also Rodriguez-Suris, 123 F.3d at 13 (“The Puerto Rico statute of
limitations for tort actions provides for a one-year limitation period that
begins to run from ‘the time the aggrieved person has knowledge of the injury.’”
(quoting 31 P.R. Laws Ann. tit. 31, § 5298)).          The one-year statute of
limitations also applies to Doral’s aiding and abetting claims because the
claims are “actions to demand civil liability.”       See id.   In addition, as
defendants correctly point out, Doral’s implied covenant of good faith and fair
dealing and unjust enrichment claims are subject to the one-year statute of
limitations applicable to tort claims because the claims are not based on an
alleged breach of an obligation that was agreed upon between Doral and
defendants. See Ramos Lozada v. Orientalist Rattan Furniture Inc., No. RE-88-
67, 1992 WL 755597, at *10-11 (P.R. June 15, 1992).

                                      85
one-year limitations period did not expire until May 29, 2010.

See Pls.’ Joint Non-PJ Br., at 12.

       Doral’s premise that we found Puerto Rico to be a “weak

inquiry notice” jurisdiction is simply incorrect. Rather, in LIBOR

IV,    we   simply    assumed   (without        deciding)   “in   the   absence   of

specific contrary briefing on the discovery rules of each bank’s

home    state   .    .   .   that   each    of    the   remaining   jurisdictions

[including Puerto Rico] would also apply the plaintiff-friendly

‘weak inquiry notice’ rule.”           2015 WL 6243526, at *167.           We made

the same assumption in LIBOR V because GDB’s claims were time-

barred even under the “weak inquiry notice” rule. 2015 WL 6696407,

at *12.      However, after reviewing applicable precedents, we now

find that Puerto Rico has a “strong inquiry notice” rule, under

which the statute of limitations begins to run on the inquiry

notice date.         See, e.g., Arturet-Velez v. R.J. Reynolds Tobacco

Co., 429 F.3d 10, 14 (1st Cir. 2005) (holding that, under Puerto

Rico law, the running of the one-year statute of limitations for

tort actions “does not require actual knowledge; it is enough that

the would-be plaintiff had notice that would have led a reasonable

person to investigate and so uncover the needed information”); see

also Rodriguez-Suris, 123 F.3d at 16. 93



      93 The one-year statute of limitations may be tolled by: “(1) judicial

proceedings, (2) extra-judicial claims, and (3) acknowledgment of the debt by
the person liable.” Bryan v. Wal-Mart Puerto Rico, Inc., 951 F. Supp. 2d 236,
240 (D.P.R. 2013). However, “tolling acts must be interpreted restrictively

                                           86
     In addition to making an erroneous argument that Puerto Rico

is a “weak inquiry notice” jurisdiction, Doral asserts that it was

not on inquiry notice until October 2011, the proposed extended

date of the alleged conspiracy’s termination based on the 2017

Société Générale regulatory disclosures.       Apart from our rejection

of FFP plaintiffs’ attempt to expand the time period of the alleged

conspiracy based on the same regulatory disclosures, see supra

Part III.3.3, we do not see any connection between inquiry notice

and the length of the alleged conspiracy.         Thus, we see no reason

to change our LIBOR V ruling that financial institutions holding

LIBOR-based instruments in Puerto Rico, such as Doral, were on

inquiry notice by May 29, 2008, because they had “every reason to

follow news about LIBOR.”      2015 WL 6696407, at *12.        Accordingly,

any claim that is based on defendants’ conduct on or before May

29, 2008, expired on May 29, 2009.

     Since Doral’s claims are brought by the FDIC, they implicate

the FDIC’s extender statute, 12 U.S.C. § 1821(d)(14) (2013), which

contains a provision that revives any tort claim 94 for which the

limitations    period   expired   within   five   years   of    the   FDIC’s

appointment.    See 2015 WL 6243526, at *121.        Therefore, Doral’s




against the party invoking their protection.” Rodriguez Narvaez   v. Nazario,
895 F.2d 38, 45 (1st Cir. 1990).
      94 The provision defines a tort claim as “a claim arising   from fraud,
intentional misconduct resulting in unjust enrichment, or         intentional
misconduct resulting in substantial loss to the institution.”     12 U.S.C §
1821(d)(14)(C)(ii).

                                    87
fraud, tortious interference, and related aiding and abetting

claims are revived to the extent that the limitations period

expired within five years of February 27, 2015, the date that the

FDIC was appointed as receiver.          See Doral Compl. ¶ 15.         Applying

the one-year statute of limitations for fraud claims, we find that

any fraud or tortious interference claim based on defendants’

conduct on or before February 26, 2009 are time-barred. 95                 Since

the   provision    does   not   apply    to   negligent    misrepresentation

claims, see LIBOR IV, 2015 WL 6243526, at *121, and Doral alleges

misconduct    occurring    from    August     2007   to   May   2010,   Doral’s

negligent misrepresentation claim should have been brought by May

2011 at the latest and is thus fully time-barred.

            5.2. Donnelly Act Claim

      Although Doral has no presence in New York, it asserts a state

antitrust claim 96 against defendants under the Donnelly Act, which

prohibits agreements for monopoly or in restraint of trade “in the

conduct of any business, trade or commerce or in the furnishing of

any service” in New York.         N.Y. Gen. Bus. Law § 340(1).




      95 Thus, Doral’s claims based on defendants’ conduct on or before the

inquiry notice date cannot be revived because they expired on May 29, 2009,
which is before February 27, 2010.
      96 Doral asserts that we upheld the FDIC’s Donnelly claims in LIBOR VI.

See Pls.’ Joint Non-PJ Br., at 18.      Doral’s reading of LIBOR VI is deeply
flawed.     We found that the same analytical framework could be used to assess
both Sherman Act and Donnelly Act claims, see LIBOR VI, 2016 WL 7378980, at
*24, but we never considered the merits of the FDIC’s Donnelly claims. As a
matter of fact, we found that defendants had “properly preserved their request
to move for dismissal on other bases,” which we now consider. Id. at *1.

                                        88
       Defendants argue that we should dismiss the claim based on

federal preemption grounds.         The New York Court of Appeals has not

specifically determined when the Sherman Act preempts the Donnelly

Act.    See Conergy AG v. MEMC Elec. Materials, Inc., 651 F. Supp.

2d 51, 58 (S.D.N.Y. 2009).         But lower courts in New York have found

that   “[w]here   the     conduct    complained       of   principally      affects

interstate     commerce,    with    little       or   no   impact     on   local   or

intrastate commerce, it is clear that Federal antitrust laws

operate to preempt the field.”                 Two Queens, Inc. v. Scoza, 745

N.Y.S.2d 517, 519 (1st Dep’t 2002).                   And federal courts have

similarly recognized that a viable Donnelly Act claim requires “an

impact on intrastate commerce so as to avoid a dormant Commerce

Clause issue.”    In re Digital Music Antitrust Litig., 812 F. Supp.

2d 390, 416 (S.D.N.Y. 2011).

       Doral   argues      that     its        complaint    is   “replete      with

(presumptively true) allegations that show [a] sufficient impact

on local or intrastate commerce.”               Pls.’ Joint Non-PJ Br., at 19.

However, none of Doral’s allegations makes the requisite showing.

The    allegations   of     defendants’         transactions     of    LIBOR-based

instruments, transmission of individual LIBOR submissions, and

acts of concealment have nothing to do with the pled conspiracy.

See supra Part III.2.4.           Nor do the allegations that defendants

owned property in New York and acceded to New York choice of law

and forum selection clauses lend any support to Doral’s argument.

                                          89
See, e.g., H-Quotient, Inc. v. Knight Trading Grp., Inc., No. 03-

cv-5889 (DAB), 2005 WL 323750, at *5 (S.D.N.Y. Feb. 9, 2005)

(holding that plaintiffs’ allegation that defendants’ principal

places of business were in New York was not sufficient to establish

an impact on intrastate commerce); Conergy, 651 F. Supp. 2d at 61

(holding that choice of law and forum selection clauses do not

demonstrate an impact on intrastate commerce).

     Since    Doral    fails   to   plausibly     allege   that   defendants’

conduct had a sufficient impact on New York commerce, we dismiss

its Donnelly Act claim.

             5.3. Sherman Act Claims

     Defendants move to dismiss Doral’s Sherman Act claims that

are based on: (1) transactions with non-defendant third parties as

Counterparties;       (2)   transactions   with    Panel   Bank   defendants’

subsidiaries    and    affiliates   (i.e.,   instruments     issued   by   the

subsidiaries and affiliates); and (3) transactions in which Doral

purchased instruments issued by Panel Bank defendants and sold by

their subsidiaries and affiliates. Based on our LIBOR VI decision,

we dismiss Doral’s claims based on transactions with non-defendant

third parties.     Furthermore, as discussed in Part V, we dismiss

antitrust claims based on instruments issued by Panel Banks’

subsidiaries and affiliates, and we circumscribe claims based on

instruments issued by Panel Bank defendants and sold by their

subsidiaries and affiliates.

                                      90
V. Defendants’ Motion for Judgment on the Pleadings

      Bank of America, N.A. and JPMorgan Chase Bank, N.A. - the

only remaining Panel Bank defendants in OTC plaintiffs’ antitrust

claims after our LIBOR VII decision 97 - move for partial judgment

on the pleadings under the Federal Rule of Civil Procedure 12(c)

as to OTC plaintiffs’ claims that are based on transactions with

Panel Banks’ subsidiaries or affiliates.

      In LIBOR VI, we employed, consistent with Gelboim, the four-

factor analysis outlined by the Supreme Court in Associated General

Contractors of California, Inc. v. California State Council of

Carpenters (“AGC”), 459 U.S. 519, 540–45 (1983), for determining

whether a plaintiff has antitrust standing. 98            After conducting a

highly fact-specific inquiry, we drew “a line between plaintiffs

who transacted directly with defendants and those who did not,”

LIBOR VI, 2016 WL 7378980, at *16, and found that plaintiffs who


      97 In LIBOR VI, we granted defendants’ motion to dismiss certain defendants
for lack of personal jurisdiction as to antitrust claims. The only remaining
defendants after LIBOR VI with respect to OTC plaintiffs’ antitrust claims were:
Bank of America Corp.; Bank of America, N.A.; Citigroup, Inc.; Citibank, N.A.;
JPMorgan Chase & Co.; and JPMorgan Chase Bank, N.A. See 2016 WL 7378980, at
app. In LIBOR VII, we certified a class limited to OTC plaintiffs’ antitrust
claims against Bank of America, JPMorgan Chase, and their parent entities
because Citibank, N.A. and Citigroup, Inc. had reached a settlement with OTC
plaintiffs. See 299 F. Supp. 3d at 582, 607. After LIBOR VII, Bank of America
and JPMorgan Chase filed a motion for leave to appeal under Rule 23(f), which
the Second Circuit denied. See In re LIBOR-Based Fin. Instruments Antitrust
Litig., No. 18-728, Doc. No. 84 (2d Cir. Nov. 6, 2018).
      98  “The four efficient enforcer factors are: (1) the directness or
indirectness of the asserted injury, which requires evaluation of the chain of
causation linking appellants’ asserted injury and the Banks’ alleged price-
fixing; (2) the existence of more direct victims of the alleged conspiracy; (3)
the extent to which appellants’ damages claim is highly speculative; and (4)
the importance of avoiding either the risk of duplicate recoveries on the one
hand, or the danger of complex apportionment of damages on the other.” Gelboim,
823 F.3d at 778 (citation and internal quotation marks omitted).

                                       91
transacted with third party banks did not satisfy the first factor

(“directness or indirectness of the asserted injury”) of the AGC

analysis.   We reasoned that defendants could not be held liable

for an independent decision by a plaintiff and a third party to

incorporate LIBOR into financial transactions because the decision

“breaks the chain of causation between defendants’ actions and a

plaintiff’s injury.”   Id.

     However, LIBOR VI did not resolve the question of whether a

plaintiff “who transacted with a subsidiary or affiliate of a panel

bank” could be considered as an efficient enforcer.     Id. at *16

n.25.   We reserved our ruling on that question and instructed the

parties to consider it “at the class certification stage.” Id.

Instead of addressing the issue in their class certification

briefing in LIBOR VII, moving defendants waited until now to move

for dismissal of OTC plaintiffs’ claims concerning transactions

with defendants’ subsidiaries or affiliates.   Specifically, moving

defendants now assert that OTC plaintiffs lack antitrust standing

to bring claims that are based on: 1) instruments issued and sold

only by Panel Banks’ subsidiaries or affiliates; 2) instruments

issued by Panel Banks’ subsidiaries or affiliates but sold by Panel

Banks; and 3) instruments issued by Panel Banks but sold by their

affiliates or subsidiaries.

     We grant moving defendants’ motion as to the first two of

these groups of claims. While we deny the motion as to the third

                                92
group of claims, those claims are circumscribed as set forth below.

In considering the motion, we focus primarily on the first factor

of the AGC test – directness of the asserted injury - because our

analysis of the other three other factors would be substantially

the same as it was in LIBOR VI. 99

      1.    General Legal Standard for Judgment on Pleadings

      A motion under Rule 12(c) is subject to the same standard

that applies to a motion under Rule 12(b)(6).                  See Cleveland v.

Caplaw Enters., 448 F.3d 518, 521 (2d Cir. 2006).                      Under that

standard, a court “must accept as true the complaint's factual

allegations and draw all inferences in favor of the non-movant.                 A

complaint should not be dismissed unless it appears beyond doubt

that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief.”                  Id. (citations and

internal quotation marks omitted).

      We must also generally confine ourselves to the four corners

of   the   complaint    and   look    only    to   the   allegations    contained

therein.    See, e.g., Williams v. City of New York, No. 10-cv-9594

(CM)(DCF),    2012     WL   547508,   at     *2    (S.D.N.Y.   Feb.   17,   2012).

“[W]hen matters outside the pleadings are presented in response to

a 12(b)(6) motion,” a district court must either “exclude the

additional material and decide the motion on the complaint alone”


      99 We found that none of the other three AGC factors militated in favor
of dismissing OTC plaintiffs’ claims in LIBOR VI. See 2016 WL 7378980, at *17-
20, *23.

                                        93
or “convert the motion to one for summary judgment under Fed. R.

Civ. P. 56 and afford all parties the opportunity to present

supporting material.”           Fonte v. Board of Managers of Continental

Towers      Condominium,      848   F.2d   24,   25    (2d   Cir.   1988).       This

conversion requirement is strictly enforced. See Amaker v. Weiner,

179 F.3d 48, 50 (2d Cir. 1999).

       2.     Instruments Issued by Panel Bank Defendants’
              Subsidiaries/Affiliates

       Moving defendants argue that OTC plaintiffs lack standing to

bring       claims    based    on   instruments       issued   by   Panel    Banks’

subsidiaries         or   affiliates 100   because     there   is   no   plausible

allegation that the issuing entities “played a role in [the]

alleged suppression of LIBOR.”             LIBOR VI, 2016 WL 7378980, at *10

(quoting Mem. & Order, 2016 WL 1733463, at *3 (S.D.N.Y. Apr. 29,

2016),      ECF   No.     1396).     According    to    defendants,      since   the

subsidiaries or affiliates did not participate in the alleged

manipulation of LIBOR, their independent decisions to incorporate

LIBOR into financial instruments break “the chain of causation

between defendants’ actions and a plaintiff’s injury.”                       Id. at

*16.    We agree.




      100 Based on defendants’ definitions, these instruments could have been

sold by: (1) the issuing entity; (2) another subsidiary or affiliate that is
related to the issuing entity; or (3) the Panel Bank that is related to the
issuing entity.   See Mem. of Law in Supp. of Defs.’ Mot. for Partial J. on
Pleadings (“Defs.’ OTC Br.”), ECF No. 2621, at 2, 4.

                                           94
     OTC plaintiffs’ attempt to rebut defendants’ argument by

conclusorily    alleging   that   “every   panel    bank   belonged   to   an

integrated global enterprise that actively managed its interest

rate risk, including LIBOR” is unavailing.          OTC Pls.’ Mem. of Law

in Opp. to Defs.’ Mot. for Judgment on Pleadings (“Pls.’ OTC Br.”),

ECF No. 2669, at 3.    They rely on annual reports published by Panel

Banks’ parent entities and argue that “the treasury or asset and

liability management functions of the main bank” worked with

different affiliated entities to “coordinate LIBOR submissions”

and ensure that “customer-facing business segments did not sell

(or even offer) financial instruments with interest rates above

that of the bank’s LIBOR submissions.”             Id. at 3-4.     As these

exhibits    were   neither     attached    to   nor    incorporated     into

plaintiffs’ complaint, we need not consider them in deciding the

instant motion. 101   In any event, the exhibits do not demonstrate

that Panel Banks directed their subsidiaries or affiliates to use

LIBOR in their issuance of financial instruments.

     Plaintiffs try to overcome their pleading deficiencies by

advancing the “single enterprise” theory adopted by the Supreme

Court in Copperweld Corp. v. Independent Tube Corp., 467 U.S. 752

(1984).    In Copperweld, the Supreme Court considered whether a

wholly owned subsidiary is capable of conspiring with its parent


     101 OTC plaintiffs submitted more than 140 extrinsic exhibits in support
of their opposition to moving defendants’ motion.   See ECF Nos. 2684, 2685,
2686.

                                     95
company for purposes of violating § 1 of the Sherman Act.                 Since

“[a] parent and its wholly owned subsidiary have a complete unity

of interest,” the Court held that “the coordinated activity of a

parent and its wholly owned subsidiary must be viewed as that of

a single enterprise”      Id. at 771 (emphasis added).        Thus, the Court

reasoned, a parent company and its wholly owned subsidiary “are

incapable of conspiring with each other for purposes of § 1 of the

Sherman Act.” 102    Id. at 777.

      The Ninth Circuit recently adopted a corollary of the “single

enterprise”     theory    in   Arandell     Corp.   v.   Centerpoint     Energy

Services, Inc., 900 F.3d 623 (9th Cir. 2018).               In Arandell, the

Ninth Circuit considered a case in which a natural gas company and

other natural gas conglomerates conspired to fix retail natural

gas prices.      Id. at 628.       The company’s subsidiaries allegedly

actively engaged in “coordinated price-fixing efforts” to further

the company’s price-fixing scheme. The court held that, since a

parent company and its subsidiary “always have a ‘unity of purpose’

and act as a ‘single entity’ whenever they engage in ‘coordinated

activity,’” the subsidiaries were “deemed to have shared the intent

of” their parent company because “it is legally impossible for

firms with a single ‘economic unit’ to act together in furtherance


      102 Although Copperweld addressed the relationship between a parent company

and its wholly owned subsidiary, “[l]ower courts have since applied Copperweld’s
reasoning . . . to a broader variety of economic relationships.” Jack Russell
Terrier Network of N. Cal. v. Am. Kennel Club, Inc., 407 F.3d 1027, 1034 (9th
Cir. 2005).

                                       96
of the same [conspiracy] for independent and distinct purposes.”

Id. at 630-31; see also Lenox MacLaren Surgical Corp. v. Medtronic,

Inc., 847 F.3d 1221, 1236-39 (10th Cir. 2017).

       Applying the rationale from Copperweld and Arandell, OTC

plaintiffs argue that they have standing to assert antitrust claims

against    Panel   Bank   defendants    because    a    Panel   Bank    and    its

subsidiaries and affiliates are part of a “single enterprise” that

participated in the alleged conspiracy to manipulate LIBOR.                   Pls.

OTC Br., at 7.         Panel Banks’ subsidiaries and affiliates are

“guilty of selling price-fixed instruments to the OTC Class while

sharing their profits with the price-fixing panel bank,” and since

a Panel Bank and its affiliated entities can be deemed to have

shared    the   anticompetitive     intent,    Panel    Banks   are    “directly

responsible for price-fixed products sold by their subsidiaries

and affiliates.”       See id.

       What is missing from OTC plaintiffs’ argument, however, is an

allegation of any “coordinated activity” between a Panel Bank and

its    subsidiaries    and    affiliates.       Under   Copperweld,      only    a

“coordinated activity” of related entities can be viewed as that

of a single enterprise.          See, e.g., Mitchael v. Intracorp, Inc.,

179 F.3d 847, 857 (10th Cir. 1999) (finding that the Supreme Court

held   “only    that   ‘the   coordinated     activity’    of   a   parent     and

subsidiary must be viewed as that of a single enterprise for § 1

purposes”) (emphasis in original)).           This understanding is further

                                       97
supported by the cases on which OTC plaintiffs themselves rely.

See Arandell, 900 F.3d at 632 (holding that, based on plaintiffs’

specific factual allegations 103 of “coordinated activity” between

a   parent   company   and   its    subsidiary,     the   subsidiary    “had   an

anticompetitive     purpose”       that    could   give   rise   to    antitrust

liability “with or without an additional finding of knowledge”

(citations omitted)); Lenox MacLaren, 847 F.3d at 1237 (holding

that, in order to apply the “single enterprise” theory, a plaintiff

must “come forward with evidence that each defendant independently

participated in the enterprise’s scheme, to justify holding that

defendant liable as part of the enterprise”). 104

      At oral argument, OTC plaintiffs argued that the sale of

instruments by the subsidiaries and affiliates constitutes such

“coordinated activity.”        Tr. 47:15 – 48:14.         This argument might

make sense if the conspiracy were based on profit motives.                But as


      103 Plaintiffs alleged that each subsidiary entity “played a necessary
role” in the price-fixing scheme by inflating “retail natural gas prices through
manipulative trading,” selling gas at inflated prices to its sister subsidiary
entity, reselling the gas at inflated prices to other businesses, and
“funnel[ing] the revenues from these sales” to the parent company. Arandell,
900 F.3d at 628. Plaintiffs also alleged that the parent company’s officers
and directors orchestrated the scheme, directing the subsidiaries “to manipulate
retail prices” and “to send its illegal profits” to the parent company. Id.
      104 We recognize that the antitrust claims in Arandell and Lenox MacLaren

were dismissed at the summary judgment stage.      However, applying the legal
standards applicable to a Rule 12(c) motion, we find here that OTC plaintiffs
have not plausibly alleged any coordinated activity between Panel Bank
defendants and their subsidiaries and affiliates.      Furthermore, unlike most
litigations at the motion to dismiss stage, OTC plaintiffs have received access
to a considerable amount of discovery materials, including “disclosures
previously made to governmental authorities.”     Jun. 17, 2016 Order, ECF No.
1461. Specifically, OTC counsel acknowledges that they reviewed “more than 1.5
million documents produced by the defendants and third parties” during the
course of spending “over 52,000 hours prosecuting this case.” OTC Pls. Mem.
Law in Supp. of Mot. Atty. Fees, ECF No. 2705, at 14.

                                          98
the Second Circuit held in Schwab, the pled conspiracy “had nothing

to do with” the sale of LIBOR-based instruments.                  883 F.3d at 87.

The    independent      decision   of      Panel    Banks’      subsidiaries       and

affiliates      to   sell   LIBOR-based      financial    instruments       did    not

further the plausibly pled conspiracy, the main objective of which

was achieved when Panel Banks submitted allegedly suppressed LIBOR

submissions. 105       Given that OTC plaintiffs’ complaint does not

contain any factual allegations that give rise to the inference

that    Panel    Banks’     subsidiaries     and    affiliates     “independently

participated in” the alleged manipulation of LIBOR manipulation,

Lenox MacLaren, 847 F.3d at 1237, or actually “played a role in”

the scheme, LIBOR VI, 2016 WL 7378980, at *10, we find that OTC

plaintiffs      lack   antitrust   standing        to   bring    claims    based   on

instruments issued by Panel Banks’ subsidiaries or affiliates.

       3.    Instruments Issued by Panel Banks but Sold by Their
             Related or Unrelated Subsidiaries/Affiliates

       Moving defendants assert that OTC plaintiffs are barred from

asserting claims based on instruments issued by a Panel Bank but

sold by its subsidiaries or affiliates under the “direct purchaser”

rule of Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977).

       Under Illinois Brick, a “direct purchaser” is a plaintiff who

purchased       an   allegedly   price-fixed       product      directly   from    an

alleged co-conspirator defendant.            See id. at 728-29.       The Supreme


       105
         The universality of the use of LIBOR also undermines the significance
of its use as evidence of “coordinated activity.”

                                        99
Court laid the groundwork for the “direct purchaser” rule in

Hanover Shoe, Inc. v. United Shoe Machinery Corp., 392 U.S. 481

(1968), in which the defendant, a manufacturer of shoe-making

machinery, was accused of driving up the price of the machinery.

The defendant argued that the plaintiff, a shoe seller that leased

the defendant’s machines, had not suffered any injury from these

inflated prices because the plaintiff had passed the overcharge on

to its own customers by selling its shoes at higher prices.                       The

Supreme Court “rejected as a matter of law this defense that

indirect rather than direct purchasers were the parties injured by

the    antitrust   violation.”         Illinois   Brick,        431   U.S.   at   724

(summarizing the holding in Hanover Shoe).                  The Court reasoned

that   adopting    such   a   theory    as   a   viable    defense     against     an

antitrust suit would force courts to consider a wide range of

market-based factors that could potentially influence a company’s

pricing policies.     Id. at 492-93.

       While the defendants in Hanover Shoe fashioned this “pass-

on” theory as a shield to defend against antitrust suits, the

plaintiffs in Illinois Brick sought to use it as a sword, arguing

that    they   had   antitrust     standing       to      sue    concrete     block

manufacturers and distributers who allegedly conspired to fix the

price of concrete block even though they had not purchased the

block directly from the alleged price-fixers.                    See 431 U.S. at

726-27.    The Court held that, since a defendant in an antitrust

                                       100
lawsuit could not use the “pass-on” theory to claim that a direct

purchaser      suffered     no   loss    or     injury,       an   indirect-purchaser

plaintiff could not use the same theory to claim damages for an

overcharge that was allegedly passed on from the defendant, through

intermediaries, to the plaintiff.                Id. at 730.        According to the

Court, the “evidentiary complexities and uncertainties” discussed

in Hanover Shoe would be multiplied if a plaintiff who is “several

steps removed from the defendant in the chain of distribution”

could claim an injury for an overcharge allegedly caused by that

defendant.         Id. at 732.

       While       the   Court   in    Illinois       Brick    held    that    indirect

purchasers generally do not have antitrust standing, it suggested

in a footnote an exception to that rule whereby indirect purchasers

who “owned or controlled” the direct purchaser may be permitted to

sue.    431 U.S. at 736 n.16.           This “ownership or control” exception

“is    now   firmly      established     and    has    been    expanded   to   include

instances where the defendant owns or controls the intermediary

that sold the goods to the indirect-purchaser plaintiff.”                         In re

Vitamin C Antitrust Litig., 279 F.R.D. 90, 101 (S.D.N.Y. 2012).

Plaintiffs using this exception, however, “may not rely simply on

the existence of a parent-subsidiary relationship,” Vitamin C, 279

F.R.D. at 102; they must present facts that the relationship

between      the    defendant    and    the     intermediary        “involve[s]    such

functional economic or other unity that there effectively has been

                                          101
only one sale” between the defendant and the indirect purchaser.

In re Microsoft Antitrust Litigation, 127 F. Supp. 2d 702, 713 (D.

Md. 2001) (alterations omitted) (quoting Jewish Hosp. Ass'n v.

Stewart Mech. Enters. Inc., 628 F.2d 971, 975 (6th Cir. 1980));

see also In re NASDAQ Mkt.-Makers Antitrust Litig., 169 F.R.D.

493, 505 (S.D.N.Y. 1996) (“[W]here a particular industry structure

includes a principal-agent relationship between the indirect and

direct purchasers such that the two are not distinct economic

entities    in   the   purchase    chain,   the   indirect    purchaser     has

antitrust standing under Illinois Brick.”).

      OTC plaintiffs assert that the “direct purchaser” rule is not

(as defendants argue) dispositive here because the instruments

that OTC plaintiffs purchased are not like the price-fixed goods

at issue in Illinois Brick and Hanover Shoe, which raised concerns

about “duplicative recovery by upstream and downstream purchases

of the same price-fixed good.”          Pls.’ OTC Br., at 8. 106       Rather,

OTC plaintiffs purchased securities from which “no two OTC Class




      106 Defendants argue that the same double recovery issue may also exist in

transactions in which OTC plaintiffs purchased and resold the instruments during
the suppression period. Reply Mem. of Law in Supp. of Defs.’ Mot. for Partial
Judgment on Pleadings, ECF No. 2703, at 5. This argument fails for two reasons.
First, a party that purchased an instrument from an OTC plaintiff would not
have antitrust standing because the party would fail to meet the fourth factor
of the AGC test. See LIBOR VI, 2016 WL 7378980, at *23 (finding that, under
the fourth factor, “courts are traditionally concerned with the prospect of
different groups of plaintiffs attempting to recover for the same exact
injury”).    Second, a defensive use of the “pass-on” theory was rejected in
Hanover Shoe and has no bearing on the determination of OTC plaintiffs’
antitrust standing. See 392 U.S. at 492-93.

                                      102
members ever received the same suppressed interest payment.” 107

Id.   Courts in this District recognize the distinction made by OTC

plaintiffs.         For   example,     in     cases      addressing     securities

transactions       involving     brokers,    plaintiffs     have   advanced     the

argument that, “as a matter of law, securities brokers are not

distinct     economic     entities;    rather,      as    statutorily      defined,

brokers buy or sell ‘for the account of others,’ not for their own

accounts.”     NASDAQ, 169 F.R.D. at 505 (quoting 15 U.S.C. § 78c).

The NASDAQ court held that the viability of this argument “turns

on the scope of the brokers’ role in relation to the transaction

at issue.”    Id.    If the brokers’ purchase of a security is “itself

the ultimate service provided to the investor,” then they “do not

constitute a distinct link in the chain of distribution” and

investors    who    transacted     with     the   brokers   were    thus    “direct

purchasers” with antitrust standing.              Id. at 506.

      In their complaint, OTC plaintiffs do not provide enough

information about their transactions to permit us to determine the

exact role that Panel Banks’ subsidiaries and affiliates played.

However,    based    on   this    District’s      precedents,      we   find   that

plaintiffs’ antitrust standing extends only to claims based on




      107 OTC plaintiffs define the securities at issue to include “an interest

rate swap or bond/floating rate note that includes any term, provision,
obligation or right for the purchaser or counterparty to be paid interest by a
Panel Bank (or a Panel Bank’s subsidiaries or affiliates) based upon the 1 month
or 3 month U.S. dollar LIBOR rate).” OTC Pls.’ Compl., ECF No. 1857, ¶ 44.

                                       103
purchases of Panel Bank-issued, LIBOR-based instruments 108 from

Panel   Banks’    subsidiaries      and       affiliates     that    effectuated

transactions “for the account of others.”              15 U.S.C. § 78c.        In

other words, if the subsidiaries and affiliates played the role of

a broker by simply “execut[ing] the purchases and sales requested

by”   OTC   plaintiffs    for   panel    bank     issuances,    then   antitrust

standing attaches.       NASDAQ, 169 F.R.D. at 506.



VI. Conclusion

      The   motions   for   leave   to    amend    brought     by   Freddie   Mac,

Principal, the FDIC, and the NCUA are granted in part and denied

in part.    Lender plaintiffs’ motion for leave to amend is denied.

Moving plaintiffs are ordered to file their amended complaints in

accordance with our rulings in this opinion by April 16, 2019.

      Defendants’ motion for partial dismissal of Schwab’s and

Doral’s claims is granted in part and denied in part.                  As agreed

upon by the FDIC and defendants, Doral’s surviving claims will be

incorporated into the amended complaint filed by the FDIC on behalf

of the 38 other failed banks.




      108 Presumably, this ruling does not have any impact on the antitrust

standing of OTC plaintiffs who purchased interest rate swaps from defendants,
since swap agreements are “bespoke” contracts executed directly between two
parties.

                                        104
     The motion for partial judgment on OTC plaintiffs' pleadings

brought by Bank of America, N.A. and JPMorgan Chase Bank, N.A. is

granted in part and denied in part.

     This   Memorandum and Order    resolves   the   motions   listed   at

docket entries 2544, 2546, 2551, 2552, 2562, 2563, 2620, and 2622.

     SO ORDERED.



Dated:   New York, New York
         March ct.r, 2019


                                         L:22~~(
                                         NAOMI REICE BUCHWALD     ~/~
                                         UNITED STATES DISTRICT JUDGE




                                   105
                            APPENDIX
This Memorandum and Order resolves the following docket entries in
the following cases:

CASE NAME                                CASE NO.       ECF No.

In re Libor-Based Financial              11-md-2262     2544
Instruments Antitrust Litigation                        2546
                                                        2551
                                                        2552
                                                        2562
                                                        2563
                                                        2620
                                                        2622

Mayor & City Council of Baltimore v.     11-cv-5450     432
Credit Suisse Group AG

Berkshire Bank v. Bank of America        12-cv-5723     327
Corp.

Federal Home Loan Mortgage Corp. v.      13-cv-3952     293
Bank of America Corp.

Principal Financial Group, Inc. v.       15-cv-9792     58
Bank of America Corp.

Principal Funds, Inc. v. Bank of         15-cv-9793     52
America Corp.

Charles Schwab Corp. v. Bank of          13-cv-7005     286
America Corp.

National Credit Union Administration     13-cv-7394     244
Board v. Credit Suisse Group AG

Federal Deposit Insurance Co. v. Bank    14-cv-1757     251
of America Corp.

Federal Deposit Insurance Co. v. Bank    18-cv-1540     56
of America, N.A.




                               106
